        Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 1 of 61




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA




STEVEN W. CASKEY
                                                                       CIVIL ACTION
VERSUS
                                                                       NO. 18-694-JWD-RLB
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA


                                      RULING AND ORDER

       This matter is before the Court on cross motions for summary judgment. (Docs. 37 & 38.)

The parties have filed responses and replies. The Court held oral argument on the cross motions

on June 25, 2020. (Doc. 67.) The Court has considered the facts in the administrative record, the

arguments of the parties, and the applicable law. For the reasons expressed, the Court will grant

The Prudential Insurance Company of America’s Motion for Summary Judgment. (Doc. 37.)

                                        RELEVANT FACTS

   a. Factual Background

       Steven W. Caskey (“Plaintiff” or “Mr. Caskey”) is 49 years old. (Doc. 20-1 at 229.) Mr.

Caskey worked at Occidental Chemical Corporation (“Oxy”) from 1996 to October 22, 2014.

(Id. at 224.) His final job title was Shift Supervisor. (Id. at 229) Mr. Caskey filed this suit

seeking judicial review of the decision by The Prudential Insurance Company of America

(“Prudential”) to terminate his long-term disability benefits. (Doc. 1.)

   b. The Plan

   1. General provisions in the Plan and Plan Documents




                                                   1
        Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 2 of 61




       Oxy is the plan sponsor and plan administrator for the Occidental Petroleum Corporation

Welfare Plan (“Plan”) that provided, among other benefits, long term disability benefits to

eligible participants in the Plan. (Doc. 20-1 at 1-21; 206.) The Plan is governed by the

Employment Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.

(Doc. 20-1 at 206-211.)

       The Plan consists of the Occidental Petroleum Corporation Welfare Plan (“Oxy Wrap”),

the Oxy Long-Term Disability Summary Plan Description (“Oxy SPD”), the Oxy, Inc. Group

Contract G-50262-TX, including applicable amendments (“Group Contract”), and the Long-

Term Disability Booklet Certificate, including applicable rider, (“LTD Booklet Certificate”).

(See Doc. 20-1 at 4 (Oxy Wrap at Section 1.2).) Section 1.2, Governing Documents of the Oxy

Wrap states:

       (a) The following documents are hereby incorporated by reference into and shall
       be part of the document governing this Plan: (1) The Plan documents governing
       each Benefit Program. These documents shell provide, among other things, rules
       relating to the Coverage Options available under each such Benefit Program, the
       benefits available under each Coverage Option, and the rules governing eligibility
       for such benefits.

(Doc. 20-1 at 4.)

       Section 8.2(d) of the Oxy Wrap, Powers of the Plan Administrator, states:

       The Plan Administrator shall have the exclusive right to interpret the terms and
       provisions of the Plan and to resolve all questions arising thereunder, including
       without limitation the right to resolve and remedy ambiguities, inconsistencies, or
       omissions in the Plan. . . . All findings of fact, interpretations, determinations, and
       decisions of the Plan Administrator with respect to any matter or question arising
       under the Plan, shall be final, conclusive, and binding upon all persons having or
       claiming to have any interest in or right under the Plan, and shall be given the
       maximum possible deference allowed by law.

(Doc. 20-1 at 13.) The Oxy Wrap also states, “Additional named fiduciaries may be designated,

and their respective functions delineated in the applicable summary plan descriptions.” (Id.)



                                                 2
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 3 of 61




        The Oxy SPD states, under the heading, The Claims Administrator, “Prudential, as the

Claims Administrator, will decide your claims and appeals. Prudential has exclusive

discretionary authority to interpret LTD Plan provisions as well as to determine facts and other

information related to claims and appeals. Prudential’s decisions are conclusive and binding.”

(Doc. 20-1 at 56.) The Supplement SPD attached to the LTD Booklet Certificate further states:

“The Prudential Insurance Company of America as Claims Administrator has the sole discretion

to interpret the terms of the Group Contact, to make factual findings, and to determine eligibility

for benefits. The decision of the Claims Administrator shall not be overturned unless arbitrary

and capricious.” (Id. at 207.)

        As designated, Prudential is the claims fiduciary and claims administrator for long term

disability benefit claims brought pursuant to the terms and conditions of the Plan. (Id. at 56 and

207.) Prudential also insures long term disability benefits payable under the Plan. (Id. at 151 and

207.)

        Section 10.9 of the Plan entitled Governing Law, states, “The Plan shall be construed,

administered and governed in all respects under the applicable laws of the State of Delaware,

except to the extent preempted by federal law, or governed by the applicable insurance law.”

(Doc. 20-1 at 19.) The Group Contract states, “The Group Contract is delivered in and is

governed by the laws of the Governing Jurisdiction.” (Doc. 20-1 at 151.) The Group Contract

defines that the Governing Jurisdiction is the “State of Texas.” (Id. at 152.) The Oxy SPD states,

“If a conflict exists between a statement in this summary and the provisions of the Plan

document or any applicable contract, the Plan document will govern. (Doc. 20-1 at 57.)

   2. The Plan’s Definitions

The terms of the Plan provide the following definitions.

   A. Disability:
                                                 3
        Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 4 of 61




        You are disabled when Prudential determines that: you are unable to perform the
        material and substantial duties of your regular occupation due to your sickness
        or injury; and you have a 20% or more loss in your monthly earnings due to that
        sickness or injury. After 24 months of payments, you are disabled when Prudential
        determines that due to the same sickness or injury: • you are unable to perform the
        duties of any gainful occupation for which you are reasonably fitted by education,
        training or experience; and • you are under the regular care of a doctor.

(Doc. 20-1 at 178 (emphasis in original).)

    B. Regular Occupation:

        [T]he occupation you are routinely performing when your disability begins.
        Prudential will look at your occupation as it is normally performed instead of how
        the work tasks are performed for a specific employer or at a specific location.

(Id.)

    C. Material and Substantial Duties:

        Duties that: are normally required for the performance of your regular occupation;
        and cannot be reasonably omitted or modified

(Id.)

    1. Terms under the Plan

        The Plan provides that:

        We will stop sending you payments and your claim will end on the earliest of the
        following: 1. During the first 24 months of payments, when you are able to work in
        your regular occupation on a part-time basis but you choose not to; after 24 months
        of payments, when you are able to work in any gainful occupation on a part-time
        basis but you choose not to.

        ...

        3. The date you are no longer disabled under the terms of the plan.

(Id. at 186.) If an individual is disabled and not working, the Plan details that Prudential will

determine that individual’s payment by following:

        this process to figure out your monthly payment: 1. If you are enrolled for Option
        1, multiply your monthly earnings by 50%. But, if you are enrolled for Option 2,
        multiply your monthly earnings by 60%. 2. The maximum monthly benefit is
        $15,000. 3. Compare the answer in item 1 with the maximum monthly benefit. The

                                                  4
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 5 of 61




       lesser of these two amounts is your gross disability payment. 4. Subtract from your
       gross disability payment any deductible sources of income.

(Id. at 180-181.) The Plan also provides with respect to deductible sources of income that:

       Prudential will deduct from your gross disability payment the following deductible
       sources of income:

       ...

       (3) The gross amount that you, your spouse and children receive or are entitled to
       receive as loss of time disability payments because of your disability under: (a) the
       United States Social Security Act; . . .

(Id. at 182-183.) Regarding overpayments, the Plan further states:

       What Happens If Prudential Overpays Your Claim? Prudential has the right to
       recover any overpayments due to: • fraud; • any error Prudential makes in
       processing a claim; and • your receipt of deductible sources of income. You must
       reimburse us in full. We will determine the method by which the repayment is to
       be made.

(Id. at 197-198.)

   c. Mr. Caskey’s Claim

   1. The onset of Mr. Caskey’s hearing loss, tinnitus, depression/anxiety

       On September 20, 2012, Mr. Caskey saw otolaryngologist Stanley E. Peters, Jr., MD,

(“Dr. Peters”) with complaints of tinnitus, and sensorineural hearing loss. (Doc. 20-1 at 486.) Dr.

Peters recommended that he wear ear protection around any excessive noise and avoid all

tobacco products. (Id. at 490.) On October 14, 2014, saw Vicki Muhovich, PA at the

NeuroMedical Center Clinic who notes in the history of present illness:

       44 year old male here for FU OV, last seen 9/30/14 Dr Acosta, with complaint of
       poor memory, poor sleep due to shift work, and episodes of confusion, anxiety,
       depression. History of tinnitus. He is very emotional and crying at OV. Reviewed
       MRI Brain which noted to be negative. EEG preliminary is within normal limits.
       [L]abs as available in system all noted to be normal.

       He reports that this started around 2010 after he had shingles involving his left side
       of his face. He recovered from the face pain but now he has constant chirping in his
       hearing. He hears it equally out of both ears. He doesn't have any vertigo. He has
       some light headedness. but he does feel tired all the time. He does shift work and
                                                 5
        Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 6 of 61




        has irregular hours of sleep. He has about two or three hours of sleep at night. He
        does 12 hour shifts from 4 pm to 4 am.

        He will go to work and feels like a zombie. He will go through the motions and has
        to really concentrate to complete his tasks. He has had to lead meetings and lately
        he has noticed that he sometimes cannot complete his sentences. He has a headache
        every now and then he will take an Aleve about once every three to four weeks.
        [H]e does have a lot of cramps in his legs and sometimes that prevents him from
        sleeping. He does have a dog in the bed with him and his wife.

(Id. at 335.) On October 22, 2014, Mr. Caskey left his work at Oxy.

   2. Mr. Caskey’s initial claim and termination.

        Mr. Caskey submitted a claim for long term disability benefits on March 26, 2015. (Doc.

20-1 at 229-231.)

        Mr. Caskey’s claim cited among other conditions, depression, anxiety, and attention

deficit disorder as conditions leading to his disability. (Id. at 229-233.) Prudential received an

Attending Physician Statement from Plaintiff’s treating clinical neuropsychologist, John Bolter,

PhD, dated March 24, 2015. (Id. at 234.) Dr. Bolter’s March Attending Physician Statement

noted a diagnosis of “depression/anxiety, ADHD, NOS,” but stated “N/A” in response to his

“date first unable to work,” with a specific note that “I didn’t disable him.” (Id.) Dr. Bolter also

checked “no” in response to the question “Did you advise your patient to stop working?” and, in

response to the question “Please describe any restrictions or limitations and return-to-work

plans,” stated, “I have not restricted him from working.” (Id.) Dr. Bolter provided an updated

Attending Physician Statement on May 8, 2015, in which he checked “no” in response to the

question, “Did you recommend this patient to be off work?” (Id. at 405.) Dr. Bolter also checked

“no” in response to the question “Has a return to work date been discussed with the patient?” and

stated the return to work target date was “not established but expect 6 months at least.” (Id. at

406.)



                                                  6
        Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 7 of 61




        On May 29, 2015, Susan Kelley, RN and Behavioral Health Consultant, reviewed Dr.

Bolter’s submissions and Plaintiff’s medical records submitted in support of his claim. (Doc. 20-

2 at 524.) In connection with her review, Nurse Kelley noted that Dr. Bolter’s May 8, 2015 APS

contradicted his May 4, 2015 medical records, which noted Plaintiff’s “brighter presentation,”

that he reported he was “able to tolerate social situations,” his “sleep [was] improving,” he had

“normal speech and “thoughts [were] normal,” his “insight/judgment [was] intact, and “there

[was] no acute depression, anxiety or agitation.” (Id. at 525.) Thus, she opined that, although

Plaintiff appeared to have been limited by an unstable mood from his date of disability through

May 4, 2015, his prognosis was good, and that Prudential should consider an updated review of

his claim in early June. (Id.)

        On June 1, 2015, Prudential approved Mr. Caskey’s long term disability claim, effective

April 22, 2015 (Doc. 20-2 at 401-403.)

        Prudential’s internal notes states that it planned to review the claim again in June. (Id. at

525-526.) In connection with this continued review, on July 21, 2015, Prudential received an

Activities of Daily Living Questionnaire and updated medical records from Mr. Caskey. (Doc.

20-1 at 412-420.) The Activities of Daily Living Questionnaire provided:

        Mr. Caskey states he was prevented from returning to work because he had the
        following medical conditions: anxiety, depression, lack of concentration, memory
        loss and tinnitus encephalopathy and organic parasomnia, ADHD.

        Responding to the question “What part of your job can you not do and why?”, Mr.
        Caskey stated: “all of it, because of lack of concentration anxiety, depression and
        memory loss.”

        Mr. Caskey explained that his sleeping was affected by his condition because,
        “Difficult falling asleep and staying asleep. Jerks in sleep.”

        Mr. Caskey reported that he did not need help in dressing or grooming himself.

        He reported memory problems, indicating, “have trouble remembering – daily.”


                                                  7
        Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 8 of 61




        Mr. Caskey stated that he sometimes prepared his own meals, could drive and did
        drive 2-3 days per week, but had problems forgetting where he was going and with
        directions at times.

        Mr. Caskey states he performs household chores like trash and lawn care and
        shopped for food without assistance.

        He also indicated he read the news/weather, watched TV, and participated in
        activities including biking, bowling fishing, and hunting.

(Id.)

        Nurse Kelly reviewed Plaintiff’s Activities of Daily Living Questionnaire and his

updated medical records and noted in a claims note that Mr. Caskey’s “current function remains

unclear.” (Doc. 20-2 at 527.) Nurse Kelly recommended that Prudential consider a referral for a

psychiatric independent medical exam. (Id.) An independent medical exam was not scheduled

because Plaintiff informed Prudential that he was not comfortable attending an independent

medical exam and Prudential determined that was not unreasonable. (Id.) Prudential instead

decided to obtain updated behavioral health and Ear Nose Throat medical records and refer the

case to another clinician for review. (Id.)

        Prudential received records from Stanley Peters, MD, an otolaryngologist who was

treating Plaintiff for tinnitus and ear chirping. (Doc. 20-1 at 350-364.) Dr. Peters’ medical

records from June 12, 2015 detail that Mr. Caskey stated “he has been having ringing and

chirping and both hears. PT denies hearing loss. Pt states when depressed the ringing gets really

bad.” (Id. at 353.) Dr. Peters’ discussion notes detail “discussed the treatment options for hearing

loss. Also discussed the importance of hear protection in loud environments to prevent further

hearing loss. Discussed the causes and treatments of tinnitus. Also provided educational

literature. Also discussed the role of hearing loss in causing tinnitus and using hearing aids as a

treatment. Recommended low sodium and low caffeine diet.” (Id. at 356.) Dr. Peters

recommended a follow up in September. (Id.)

                                                  8
        Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 9 of 61




       Dr. Peters’ medical records from September 2, 2015 detail the following problems:

tinnitus, asymmetrical sensorineural hearing loss, allergic rhinitis, gastroesophageal reflux

disease, dizziness and giddiness, difficulty speaking. (Id. at 350.) The records further note as to

Mr. Caskey’s physical exam:

       Constitutional: General Appearance: healthy-appearing, well-nourished, well
       groomed, and in no acute distress. Communication: normal communication w/o
       aids and voice quality.

       ...

       Ears: Right External ear: normally formed and free of lesions. Left External ear:
       normally formed and free of lesions. Right External auditory canal: no discharge,
       obstruction or erythema and normal appearance. Left External auditory canal: no
       discharge, obstruction or erythema and normal appearance. Right Tympanic
       membrane: no significant abnormality noted, pearly grey, and landmarks clear. Left
       Tympanic membrane: no significant abnormality noted, pearly grey, and landmarks
       clear.

(Doc. 20-1 at 351.) Dr. Peters’ discussion notes outline, “please schedule apt for hearing aid eval

with tinnitus masker with and without.” (Id.) Dr. Peters’ medical records do not recommend Mr.

Caskey stop working. (Id. at 350-364.)

       Prudential received updated records from Dr. Bolter, from patient encounters on

September 2, 2015 and December 2, 2015. On September 2, 2015, Dr. Bolter’s history of present

illness description notes:

       Steven Caskey returned to the clinic for problems related to anxiety and depression.
       He has been on a combination of medications to include clonazepam for sleep,
       Wellbutrin and Brintellix for depression, and Vyvanse and Adderall for attention
       problems. In general, he is beginning to show signs of benefits of the medication.
       He was seen today for follow-up care to include medication management and
       psychotherapy.

(Doc. 20-1 at 474.) Dr. Bolter also notes that Mr. Caskey’s appearance is well developed and that

he was well nourished, groomed and appropriately dressed. (Id. at 476.) Further that Mr.

Caskey’s speech, judgment, and thought processes were normal. (Id. at 476.) Dr. Bolter did


                                                  9
       Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 10 of 61




indicate that Mr. Caskey had some circumstantial associations when discussing topics of

concern. (Id.) As to Mr. Caskey’s mental status, Dr. Bolter details: “Orientation: oriented to time,

place, and person”, “Memory: intact for recent and remote events”, “Atten[tion]/concentra[tion]:

normal”, “Language: no aphasia”, “Fund of knowledge: able to name months, seasons, current

president”, and “Mood and affect: mild persistent anxiety and depression.” (Id. at 477.)

       As to Mr. Caskey’s depression, Dr. Bolter indicates that his depression/anxiety “is under

relatively good control with Brintellix and Wellbutrin . . . [h]e otherwise seems to be improving

over time and he is looking to possibly get back into the work setting. I think that the fact that he

is thinking along those matters indicates that he is beginning to feel better.” (Id.) As to Mr.

Caskey’s attention deficit hyperactivity disorder, Dr. Bolter notes, “with regard to his ADD

symptoms, he’s done well with Adderall and Vyvanse. He wants to continue with the

medication. . . He will return to me for follow up care in about three months.” (Id.)

       From Dr. Bolter’s follow up appointment with Mr. Caskey on December 2, 2015, he

notes in the history of present illness, “Steven Caskey returned lo clinic for routine follow-up and

psychotherapy to address anxiety and depression. His activity level remains engaged. Overall,

his mental health continues to improve with his current medications and cognitive-behavioral

counseling under Dr. Cole's therapy.” (Id. at 453.) Dr. Bolter notes that Mr. Caskey’s mood and

affect showed “no acute depression, anxiety, or agitation, but some chronic symptoms.” (Id. at

457.) As. To Mr. Caskey’s depression/anxiety, Dr. Bolter notes:

       [H]e continues to take medication . . . He feels limited to medication is controlling
       his anxiety and depression. He wants to continue with the current regimen. I
       provided him with refills to cover the next 3 months. I also gave him some strategies
       for dealing with any residual symptoms of depression and him anxiety. Working
       on getting used to a hearing aid which is somewhat problematic at this point but I
       think it's important for him to do so. I encouraged him to follow-up with me in
       about 3 months. If any new problems arise he will contact me directly.



                                                 10
       Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 11 of 61




(Id.) As to Mr. Caskey’s attention deficit and hyperactivity disorder, Dr. Bolter indicates that Mr.

Caskey would continue with his prescriptions and follow up at his next appointment. (Id.)

       Prudential also received records from Brooke Cole, PhD, a clinical psychologist from

monthly patient encounters with Mr. Caskey including June 15, 2015, September 15, 2015,

October 15, 2015, and November 15, 2015.

       Dr. Cole’s notes on Mr. Caskey’s history of present illness from the May 25, 2015

encounter state:

       Steven Caskey returns to clinic for routine follow-up and psychotherapy to address
       anxiety and depression. His presentation appears unchanged from that of previous
       session. However, he reports panic attacks occurring 2-3 times since our last
       meeting. After discussion it becomes clear that his mood has been lower and
       anxiety greater in direct relationship with self-directed changes to his medication .
       . . Behaviorally, he tries to keep a consistent routine, especially with dogs he cares
       for, cleaning kennels, feeding them, etc. He is frustrated by lack of sleep. His
       bedtime is typically between 9 and 10 p.m. He can fall asleep quickly, but his sleep
       is restless and fitful. He seems to be averaging anywhere from 8-12 hours in bed,
       despite feeling that he is not obtaining enough sleep. He has been able to go out
       into social situations and tolerate these. He attended his son’s graduation but stayed
       near the door of the gymnasium. He has been in small groups of friends, tolerated
       well. He continues to have concerns that others are looking at and judging him. We
       discussed again how to understand and modulate his emotional reactions in various
       social settings.

(Doc. 20-1 at 516.)

       In contrast, Dr. Cole’s notes on Mr. Caskey’s history of present illness from the

September 15, 2015 encounter state:

       His outward presentation today displays significant improvement. His mood is
       euthymic, and his affect is bright. He is able to smile and laugh. Negative cognitions
       are not as prominent. He reports that his activity level has improved as well.
       Overall, his mental health appears stable. His girlfriend was not able to come with
       him to today's session.

       He continues to have difficulty with tinnitus, chirping, and hearing loss. These are
       worse in settings with large groups of people or loud noises. He is able to maintain
       his anxiety at low levels if he is in one-on-one setting, but otherwise, he reports that
       the anxiety can return vary easily. He is being fitted for hearing aids. Supportive
       and cognitive-behavioral counseling conducted today with regard to the above.

                                                 11
        Case 3:18-cv-00694-JWD-RLB            Document 68       07/20/20 Page 12 of 61




(Id. at 470.) On October 15, 2015, Dr. Cole notes:

        His outward presentation today again displays significant improvement. His mood
        is euthymic, and his affect is bright. Negative cognitions are again with limited
        prominence. He appears hopeful for the future, especially with regard to receiving
        hearing aids to reduce tinnitus/chirping in his ears. His activity level remains
        engaged. Overall, his mental health continues to display markers of stability.

(Id. at 465.) On November 15, 2015, Dr. Cole notes:

         Steven Caskey returns to clinic for routine follow-up and psychotherapy to address
        anxiety and depression, last seen 4 weeks ago. His outward presentation today again
        displays significant improvement. His mood is euthymic, and his affect is bright.
        Negative cognitions are again with limited prominence. He appears hopeful for the
        future especially with regard to receiving hearing aids to reduce tinnitus/chirping
        in his ears. His activity level remains engaged. Overall, his mental health continues
        to display markers of stability. Supportive and cognitive-behavioral counseling
        conducted today with regard to the above.

(Id. at 460.)

        Upon receiving the records from Dr. Peters, Dr. Bolter, and Dr. Cole for the September

2015-November 2015 time frame, Prudential engaged Gary McCollum, RN to conduct a review

of the claim. (Doc. 20-2 at 529.) Nurse McCollum concluded:

        Medical: Main complaint is of tinnitus/chirping in both ears, reported to affect
        concentration. He has had tinnitus by history report for the last 3 years. Exam notes
        no external ear problems and treatment recommendation has been to obtain hearing
        aids with tinnitus features. He is recommended to wear ear protection in loud
        environments as course of treatment to prevent further hearing loss and LOV
        11/02/15 indicated follow up is not until 05/2016. Based on this, there would be no
        limitations from a physical perspective. The claimant would be able to fully
        function from a physical perspective, and as recommended, should wear ear
        protection in loud environments, which would be a supported restriction. In
        addition, the claimant in 06/2015 indicated that the ringing and chirping in both
        ears is worse when he gets depressed. See psychiatric analysis below.

         Psychiatric: In 09/2015 the claimant’s prescribing psychologist, Dr. Bolter,
        indicated that he was beginning to show signs of benefit from medications. MSE
        noted normal thought processes and speech, intact memory, and normal
        attention/concentration. Impression was of relative (sic) good control with
        Brintellix and Wellbutrin, Klonopin at night for sleep and reported EE? Looking to
        possibly get back into the work setting? Follow up therapy visits with Dr. Cole on
        09/15, 10/15, and 11/16 noted continued stable improvement with euthymic mood,
        improvement in activity level, stating mental health appears stable. With frequency

                                                 12
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 13 of 61




        of therapy visits at 1 time per month up to 11/16, and then decrease in frequency
        recommended at 1-2 months for follow-up, as well as medications being stable
        since 09/2015, and expressing interest in return to work in 09/2015, the claimant
        would no longer have supported behavioral health restrictions or limitations as of
        11/16/15, when he successfully showed stability of mood for a period of 2 months
        (09/02/15-11/16/15).

(Id.)

        Based on Nurse McCollum’s review, Prudential terminated Plaintiff’s claim as of January

18, 2016. (Doc. 20-2 at 431.) The termination letter indicates that Prudential made this decision

based on the patient encounters through November 15, 2015. (Id. at 432.) The termination letter

states, “Based on the review of the file, we find that you no longer have restrictions and

limitations that prevent you from returning to work.” (Id. at 432.)

    3. Mr. Caskey’s first appeal and Prudential’s decision to uphold its decision

        On January 27, 2016, Plaintiff filed an appeal stating in his letter, “Per the conversation

we had this morning, I would like to appeal the decision to terminate my LTD. I feel that I am

still unable to perform my duties as a shift supervisor.” (Id. at 65.) Following the appeal,

Prudential requested and received updated records from Plaintiff’s treating physicians. (Id. at

531.) Prudential requested independent medical file reviews by a board-certified otolaryngologist

and a board-certified neuropsychologist, from a third-party company, University Disability

Consortium. (Id. at 443.)

        Dr. Peters’ updated records from a patient encounter on January 8, 2016 state,

        Reported hearing aids helping with hearing loss and helping with the tinnitus, but
        still high anxiety of tinnitus especially at night. Counseled highly on tinnitus,
        hearing loss, habituation of tinnitus, and hearing aid use. Made slight adjustments
        to aids: Program 1 all around plus masker, Program 2 all around softer and masker
        softer, Program 3 all around and masker louder, and Program 4 softer for noise.
        Follow-up in 1 week with extended trial slightly.

(Doc. 20-1 at 428.) Dr. Peters’ updated records from February 2, 2016, state that Mr. Caskey

appeared healthy, well nourished, well groomed, and had “normal communication [without] aids

                                                 13
        Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 14 of 61




and voice quality.” Dr. Peters’ notes indicate that Mr. Caskey was “not sleeping, chirping to

bilateral ears, describes a ‘shock wave feeling in my heard’ when he wakes up.” (Id. at 425.) The

records further detail that during the visit, Dr Peters “discussed the causes and treatments of

vertigo. Recommend vestibular and/or VOR exercises as instructed. Recommend low sodium

and low caffeine diet. Also recommend to avoid using vestibular suppressing medications, unless

absolutely necessary.” (Id. at 426.)

        Dr. Bolter, Mr. Caskey’s prescribing neuropsychologist, provided updated medical

records from a February 2, 2016 visit. The records detail:

        Steven Caskey is a 45-year-old male who has ongoing problems with severe
        tinnitus after being injured in a plant. Unfortunately, he has lost his benefits or
        healthcare and there may be litigation issue arising out of this. He will return to
        clinic because he is frustrated and uncertain as to what to do. He had been doing a
        bit better but has never really been able to get rid of the tinnitus in his ears causing
        and severe problems, particularly at night when he is trying to sleep. He was seen
        today for medication management and psychotherapy.

(Doc. 20-1 at 436.) Dr. Bolter further notes:

        He struggles with a problem as associated with tinnitus. He finds that to be
        significantly problematic for him. I provided him with supportive psychotherapy
        given some strategies for dealing with his issues. I also encouraged him to get some
        defense (sic) due to the fact. He is feeling as if he is tossed aside from his plan. He
        would love to go back to work but he can't do so given the fact that such problems
        with his tinnitus.

(Id. at 440.) Finally, in regard to Mr. Caskey’s depression/anxiety, Dr. Bolter explains:

        He is experiencing problems with depression. He is currently taking a number of
        medications in an effort to control those problems, such as Brintellix. Because he
        is having so many difficulty (sic) with sleeping, I recommended that we try some
        Seroquel. He may need to be on a much higher dose than usual but for now I'm
        putting him on Seroquel at 100 mg dally If that fails, I’ll consider pushing up to
        200. I also discussed other issues with regard to his overall functioning, which I
        think he has deteriorated due to his stress. He will return to me for follow-up care
        in about a month.

(Id.)



                                                  14
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 15 of 61




       Dr. Cole, who Mr. Caskey saw for psychotherapy, provided updated records from office

visits on December 15, 2015 and January 20, 2016. (Doc. 20-1 at 443-452.) Dr. Cole’s records

from December 16, 2015 note:

       Steven Caskey returns to clinic for routine follow-up and psychotherapy to address
       anxiety and depression, last seen 4 weeks ago. His outward presentation today is
       stable. His mood is euthymic, affect is broad and appropriate. He received hearing
       aids two weeks ago with Dr. Peters' office. He had some initial difficulty adjusting
       to these, aid is still trying to adjust settings in different environments (home. while
       driving, in office buildings) to become acclimated to the devices. His activity level
       remains engaged, although he admits that he is limiting himself from environments
       in which numerous people may be present, such as a restaurant or large store,
       because he has some worry about how he will cope with these settings. We
       discussed coping strategies for these concerns. Supportive counseling and problem
       solving conducted today.

(Id. at 448.) Dr. Cole’s records for Mr. Caskey’s January 20, 2016 visit detail:

       Steven Caskey returns to clinic for routine follow-up and psychotherapy to address
       anxiety and depression, last seen 4 weeks ago. His outward presentation today is
       stable. His mood is euthymic, affect is broad and appropriate. He has had same
       difficulty adjusting to the hearing aids, complicated by upper respiratory infection
       that prevented him from wearing them. Now that he has returned to regular wear,
       his attention span is reduced as he feels he is paying too close attention to the sound.
       He admits that he has avoided using the aids in various settlings. Although his
       overall activity level remains engaged, he admits that he is limiting himself from
       environments in which numerous people may be present, such as a restaurant or
       large store, because he has some worry about how he will cope with these settings.
       He plans to follow-up with Dr. Peters' office over the coming weeks. We discussed
       coping strategies for the above concerns. Supportive counseling and problem
       solving conducted today.

(Doc. 20-1 at 443.)

       On April 6, 2016, board-certified otolaryngologist Ronald M. Grossman, MD, completed

his review. (Doc. 20-2 at 131.) Dr. Grossman outlined:

       The claimant only has a well substantiated diagnosis of bilateral mild to moderate
       sensorineural hearing loss that is worse in the left ear. His discrimination scores are
       normal never being below 96% in even his worse hearing ear (left). He has
       concomitant tinnitus which is a credible complaint, albeit one that cannot be
       quantified. He is at best a borderline candidate for amplification and the type of aid
       recommended by his attending otolaryngologist is an appropriate recommendation.
       This type of aid also has tinnitus masking built into it and should not only help his

                                                 15
       Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 16 of 61




       hearing, but also suppress his tinnitus. The claimant’s history points to noise
       exposure as a case for his hearing lost. . . As a result his otolaryngologist and
       audiologist have recommended that he wear noise protection while at working or
       while using loud machinery such as lawn mowers or other power equipment. From
       an otolaryngology perspective, this is the only restriction and there are no findings
       within the reviewer’s expertise that would prevent the claimant from returning to
       work. Only his tinnitus has any potential to impact his psychological problems and
       the co-morbid reviewer, Dr. Jay, does not feel that they currently prevent his return
       to work.

(Doc. 20-2 at 131-132.) Dr. Grossman did not impose any restrictions or limitations on Mr.

Caskey returning to work but recommended that he indefinitely wear ear protection around

excessive noise. (Id. at 132.)

       On April 6, 2016, board-certified neuropsychologist, Milton Jay, Ed.D, also completed

his review of Plaintiff’s medical records. (Id. at 134-140.) Dr. Jay concluded that “as of January

19, 2016 forward, [Mr. Caskey] had mild, chronic residual symptoms of depression and anxiety.

Regarding cognitive symptoms, available cognitive testing reported was not clearly sufficient in

detail or quality to support any cognitive disorder or ADHD or borderline intellect.” (Id. at 138.)

       Based on these independent medical reviewer conclusions, Prudential upheld its decision

to terminate Mr. Caskey’s long term disability benefits claim because “the information contained

in your file does not support impairment that would prevent you from performing the material

and substantial duties of your regular occupation.” (Doc. 20-2 at 450.)

   4. Mr. Caskey’s second appeal and Prudential’s decision to reinstate benefits

       Mr. Caskey submitted a second voluntary appeal on July 15, 2016. (Doc. 20-1 at 563-

566.) Enclosed with the appeal were: (1) Affidavit/Declaration of Steven Caskey; (2) Plan

documents from Oxy; (3) letter from Mr. Caskey’s girlfriend; (4) a Medical Residual Functional

Capacity Assessment from Dr. Bolter; (5) University Disability Consortium conflict of interest

evidence; and (6) information about working at a chemical plant.



                                                16
       Case 3:18-cv-00694-JWD-RLB                 Document 68       07/20/20 Page 17 of 61




           Mr. Caskey’s declaration sets out his job requirements and the onset of his hearing issues,

stating;

           My job as a shift supervisor required that I supervise the tire brigade and make
           important environmental calculations. When we had leaks and spills I had to go on
           site to calculate how much material spilled. I had to provide shift safety meetings.
           I was the only guy out there on nights and weekends. There was constant loud noise
           on the job, such as loud steam leaks in the units. I wore earplugs, but the leaks were
           so loud that ear plugs did not provide enough protection. The plant I worked in had
           high pressure steam emit from pipes that emits a loud sound that hurts my ears.

(Id. at 573.) Mr. Caskey goes onto declare, “It became more and more difficult to get a good

night's sleep because I was kept up by the ringing and chirping in my cars. I would go to work

the next morning in a zombie-like trance.” (Id.) In addition, Mr. Caskey provides,

            My anxiety and depression is chronic and severe. I believe it is primarily related
           to the ringing in my ears. I have to take out my hearing aids at night because they
           fall out of my ears when I sleep. Without the hearing aids I hear the chirping and
           ringing. While wearing my hearing aids, I do not hear the ringing and chirping;
           instead I hear an ocean-like sound. This sound is less distracting than the ringing
           and chirping, however the ocean-like sound is still distracting.

           . . . I cannot wear hearing aids and ear plugs at the same time while working at the
           plant. The hearing aid rests in the inside of my ear where the earplugs would have
           to be placed. Even if I could wear ear plugs while working on the plant, I am not
           able to perform my job due to fatigue, inability to concentrate, and poor short term
           memory.

(Id. at 573.) Ms. Roxanne Trepagnier, Plaintiff’s girlfriend of 8 years, wrote in her letter:

           He first started complaining about his hearing, he would say that he had a chirping
           and ringing noise. After a while of that he told me that it was getting worse and it
           was affecting his sleep. There are many nights that he is up and down all night.
           Overtime he started with anxiety, depression, memory loss and irritability which is
           probably from lack of sleep from the chirping and ringing. He has problems with
           his concentration. All this started to affect his job. He never sleeps through the
           night, without waking up several times. Sometimes he can't go back to sleep. There
           are days that he can't get out of the house because of this. He is always tired and he
           never really feels rested. On the nights that he doesn't sleep well I find that his
           depression, anxiety and mental focus is worse. He started wearing hearing aids that
           do not seem to be helping with this. Whenever he has doctor appointments or has
           to take care of anything I have to make sure I write him a list and sometimes he still
           can't follow through.


                                                    17
       Case 3:18-cv-00694-JWD-RLB               Document 68        07/20/20 Page 18 of 61




(Doc. 20-1 at 568.)

        Dr. Bolter, Plaintiff’s treating neuropsychologist, filled out a Medical Residual

Functional Capacity Assessment as of July 14, 2016, that detailed that Mr. Caskey’s prognosis

was poor and that Mr. Caskey continued to have problems with anxiety and depression. (Id. at

569.) Dr. Bolter indicated he would continue to see Mr. Caskey on a monthly basis. (Id.) Dr.

Bolter reported that Mr. Caskey’s ability to do regular and sustained active was marked, meaning

“the ability to function in this area is seriously limited.” (Id. at 570.) Dr. Bolter indicated that Mr.

Caskey’s understanding and memory was moderate to marked, sustained concentration and

persistence was moderate to marked, social interaction was mild to marked, and adaptation was

moderate to marked. (Id. at 570-572.) Dr. Bolter also concluded that Mr. Caskey could not work

because “he has serious problems related to abnormal hearing with significant problems.” (Id. at

572.) Dr. Bolter advised that he did not believe Mr. Caskey was a malingerer. (Id. at 569.)

        The literature regarding chemical plants included news articles about the safety concerns

that employees face, what their daily lives are like and how they are impacted by stress. (Id. at

575-592.) Mr. Caskey’s attorney also argued that a review of case law found that the

independent medical reviewers were not independent because in all reported cases, they provided

opinions supporting the denial of benefits. (Id. at 565.)

        Prudential engaged Dr. Jay to complete an addendum medical file review, which

concluded that the new medical records did not alter his prior assessment and there was no basis

for restrictions that would affect Plaintiff’s functional capacity due to ADHD or

depression/anxiety. (Doc. 20-2 at 233.) Dr. Jay explained that his assessment did not change

because,

        Review of more-recent records from Dr. Bolter did not provide clinical examination
        evidence of ADHD or depression. His reports included diagnostic impressions,

                                                  18
        Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 19 of 61




        assertion of continuing depression/anxiety symptoms, and report of mild
        improvement of symptoms. But no results from psychological testing, detailed
        clinical examination, or even mental status exam testing were reported. Thus, only
        clinical conclusions were reported, not clinical examination data. Although one of
        Dr. Bolter's responses on the August 9, 2016 questionnaire indicated ''severe
        depression and anxiety," that greater indication of severity did not seem consistent
        with the "mild improvement" report on August 2, 2016. That “severe” rating also
        did not seem consistent with the July 14, 2016 GAF rating of 60, which was at the
        boundary' of the mild and moderate ranges of overall status. It was further not
        consistent with reports from both Dr. Bolter and Dr. Cole from September 2015
        through February 2016 of relatively mild depressive/anxious symptoms of a
        chronic nature without any significant acute exacerbations.

(Id. at 234.)

        Prudential engaged Dr. Grossman to complete an addendum medical file review, which

concluded that the additional documentation did not alter his prior assessment. (Id. at 230.) Dr.

Grossman’s analysis on appeal states:

        The claimant has no objective evidence of a significantly handicapping hearing
        loss. He does have a mild high frequency bilateral and asymmetrical sensory neural
        hearing loss and a history of tinnitus. The reviewer does feel that this loss is due to
        noise exposure. The claimant feels that his earplugs have not protected him
        sufficiently. Adding external muff type hearing protection would add another 15
        dB of protection for a total of 45 dB of noise protection. There is no documentation
        of the sound levels in his prior work place and this would be necessary to know
        regarding the appropriate level of protection for the claimant. Even if the sound
        level were 105 dB, this type of protection would lower the claimant's exposure to
        the levels of normal conversation (60 dB).

(Doc. 20-2 at 228.) Dr. Grossman further explains, “Properly fitted earplugs or muffs reduce

noise 15 to 30 dB. The better earplugs and muffs are approximately equal in sound reduction,

although. earplugs are better for low frequency noise and earmuffs for high frequency noise.

Simultaneous use of earplugs and muffs usually adds 10 to 15 dB more protection than either

used alone. Combined use should be considered when noise exceeds 105 dB.” (Id. at 229.) Dr.

Grossman expanded his restrictions/limitations to include indefinite limitations of: “Combined

ear protection utilizing both ear plugs and external muffs in work areas where sound levels



                                                  19
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 20 of 61




approach or exceed 105 dB; Removal for 15 minutes every two hours from areas of 105 dB or

greater sound levels.” (Id. at 230.)

        Given these more specific restrictions and limitations, Prudential requested a regular

occupation review from its vocational specialist Gregg Schwartzkopf. (Doc. 20-2 at 536.) Mr.

Schwartzkopf noted that Plaintiff’s regular occupation is most similar to production supervisor,

which requires frequent talking and hearing; it has noise levels that are classified as loud; that it

would be difficult to leave the factory floor at specific intervals in the work day; and Plaintiff’s

hearing protection requirements would interfere with the communication required by his regular

occupation. (Id. at 537.) Following this vocational review, Prudential reinstated Plaintiff’s long-

term disability benefits in a letter dated November 17, 2016, effective January 19, 2016. (Id. at

466.) Prudential’s letter reinstating benefits explained:

        we have determined that Mr. Caskey’s regular occupation is consistent with the
        occupation of Production Supervisor. This occupation requires talking and hearing
        frequently and is performed in an environment with loud noise levels. The level of
        hearing protection Mr. Caskey requires would interfere with his ability to
        communicate and remove himself from loud noise areas at specific intervals
        throughout the work day would be difficult.

(Id. at 469)

    5. Prudential terminated the reinstated benefits

        Five months after reinstating benefits, Plaintiff’s own occupation long term disability

benefits were set to expire on April 22, 2017, when the “any occupation period” would begin.

(Doc. 20-2 at 539.) On April 5, 2017, Plaintiff’s file was referred to the vocational forensic team,

who on April 13, 2017 deferred conducting an employability analysis because of remaining

questions regarding the specifics of Mr. Caskey’s work environment at Oxy. (Id. at 571.) On

April 17, 2017, the claims manager sent an email to Oxy asking specific questions regarding the




                                                  20
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 21 of 61




work environment and shift supervisors. (Id. at 572.) On April 20, 2017, Oxy responded to

Prudential’s questions. (Id. at 540.) Specifically, Oxy explained:

        Our plant does not have a “production floor”. We are a chemical process facility
        with our production occurring in an outside environment. The decibel level can
        range from 80 decibels to 100 decibels. Hearing protection is required in “high
        noise areas”, areas of 85 decibels or greater. There are 2 small process areas where
        the decibel level can reach 106dBA. Areas above 100 decibels are considered
        double hearing protection areas and are indicated with signs in the field and listed
        on a sound level survey map. Double hearing protection is when an individual
        wears ear plugs and ear muffs at the same time. However our shift supervisors do
        not work routinely in these areas. Most of their work time is spent in office/control
        room type environments.

(Doc. 20-2 at 68.) Oxy further detailed,

        Employee[s] can communicate in the process areas verbally. The range of sound
        levels in the process areas are not louder than the human voice. In addition radios
        are available to operations and maintence personnel through the plant with separate
        radio channels for different operations. The shift supervisors radio is keyed into the
        emergency channel at all times. In addition the shift supervisor role shares a cell
        phone for any emergency events or communication with plant management that
        may be required.

(Id.)

        Prudential had Gregg Schwartzkopf perform an addendum regular occupation review. On

April 20, 2017, Mr. Schwartzkopf concluded that Mr. Caskey’s work environment at Oxy

complied with the restrictions and limitations outlined by Dr. Grossman. (Id. at 540-541.) On

April 21, 2017, the claims manager, Ms. Marissa Bourget, concluded that “as [Mr. Caskey] could

perform his regular occupation based on the updated [vocational review] and [permanent

restrictions/limitations] in file and there is no support for [mental health] condition, reasonable to

pay [Mr. Caskey] through 4/21/2017 and [terminate] 4/22/2017.” (Id. at 541.)

        On October 18, 2017, Plaintiff submitted an appeal through counsel. (Doc. 20-2 at 605.)

Plaintiff provided: a declaration of Mr. Caskey, literature providing examples of certain sounds,

at certain decibel levels, additional medical records, documentation regarding Mr. Caskey’s


                                                 21
       Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 22 of 61




occupation, literature explaining correlation with noise/chemicals and hearing damage; and

documents previously provided to Prudential. (Id.) The appeal argues that Mr. Caskey’s

disability was supported by Dr. Bolter and that his condition had not improved; the new

information from Oxy should not have altered Prudential’s decision to reinstate benefits; and the

chirping in his ear caused distraction and inattentiveness, which prevented his ability to work in

the hazardous work environment. (Id. at 606.)

       Mr. Caskey also submitted an updated Attending Physician Behavioral Health Statement

from Dr. Bolter dated April 5, 2017. (Id. at 721.) In response to the question, “Did you

recommend this patient to be off work?”, Dr. Bolter responded “No”. (Id. at 721.) Dr. Bolter

indicates that Mr. Caskey “appears to have problem with severe chirping sounds” and provides

that “he expresses problems with depression/anxiety. Sounds related to chirping that cause

problems with (sic) interacting with others.” (Id.)

       Prudential engaged two additional independent medical reviews, which were performed

by board-certified Otolaryngologist, Ross Clark, MD, and board-certified Neuropsychologist,

Annette Swain, PhD. (Id. at 297.) Dr. Clark found:

       The claimant should wear ear protection when exposed to significant noise levels.
       The claimant has clinical evidence of hearing loss bilaterally consistent with noise
       exposure loss. Continued exposure to a noisy environment could worsen the
       hearing loss. . . This is a permanent restriction.

(Id. at 318.) Dr. Clark further reported, “The hearing loss is of the type that may cause tinnitus or

a high pitched noise. The degree of the tinnitus is subjective (self-reported) and cannot be

determined with the standard audiogram since the symptom is subjective. There appears to be

some psychological issues which could reduce his ability to cope with the tinnitus. The chirping

sounds would be an unusual description of the tinnitus.” (Id. at 319.) Dr. Clark further opines,

that “His hearing loss while being significant is not severe enough on its own to disable the


                                                 22
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 23 of 61




claimant. As noted above the tinnitus, while being present would not be disabling. The

psychological aspects of the case including concentration difficulties are not in this reviewer's

purview. If appropriate ear protection is used the claimant should not be precluded from his job

duties as a production manager.” (Id.)

       Dr. Swain similarly concluded that Mr. Caskey did not have any medically necessary

restrictions from any psychological or cognitive standpoint from October 22, 2104 forward. (Id.

at 312.) Dr. Swain notes:

       The claimant has a chronic history of anxiety and depression that have been
       repeatedly documented in the medical records as "some chronic symptoms.” There
       has never been any objective assessment of the severity of his emotional issues.
       There has never been presented a listing of symptoms, signs, and behaviors
       warranting diagnosis of anxiety or depression. Apparently psych testing was
       completed in late 2014 or early 2015, but no report was ever produced or at least
       made available as part of the claimant's record. There was never even provided a
       test score data sheet. There was reference made to the testing by Dr. Bolter, but no
       actual scores were provided and no discussion was made regarding the performance
       validity of the evaluation. The claimant reportedly made complaints of attentional
       issues and apparently claimed that he was previously diagnosed with ADHD, but
       there is no documentation of symptoms to support the presence of a
       neurodevelopmental attentional disorder. This does not dismiss that the claimant
       may have been experiencing a degree of distress, but the records fail to provide
       evidence to support psychiatric diagnoses of sufficient severity to warrant
       restrictions or limitations in the claimant's ability to function. The claimant has been
       under care for psychotropic medications and psychotherapy, but his frequency of
       visits for medications generally has only been once per month to three months with
       psychotherapy, he was never seen more frequently than once every two weeks.
       There was never any mention of the need for more frequent visits or any need for
       more intensive care. This would support a mild severity to any emotional
       complaints.

(Id. at 313.) Dr. Swain expressed consternation that “[t]he severity of his reported impairments

are not consistent with the documentation by his treating providers, which have consistently

documented his emotional problems as chronic and not acute and as mild in severity.” (Id. at

314.) Further, that the functionality evaluation completed in July 2016, was “inconsistent with




                                                 23
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 24 of 61




consultation notes.” (Id.) Ultimately, the consensus recommendation from Dr. Clark and Dr.

Swain states,

        [T]he claimant does suffer from hearing loss that is likely noise-induced, in addition
        to tinnitus and depression and anxiety that is in part a reaction to the stress
        associated with the tinnitus. His hearing issues have been stable since 2015, and his
        emotional issues have never been of sufficient severity that his treating providers
        have ever recommended treatment more frequent than twice per month, and
        typically only once per month. There has never been provided documentation of
        objective standardized assessment of cognitive or psychiatric status. We agree that
        there is insufficient evidence to support the presence of functional impairments
        requiring any restrictions or limitations in the claimant's ability to function. Dr.
        Clark does support, however, the repeated recommendations that the claimant wear
        ear protection especially in loud environments. Please see Dr. Clarke's report for
        details.

(Id. at 322.)

        Prudential completed its review of Mr. Caskey’s disability benefit appeal. In a letter

dated November 30, 2017, Prudential detailed that it “determined []our decision was appropriate

and have upheld our decision to terminate his claim for [long term disability] benefits effective

April 22, 2017.” (Id. at 511; see id. at 511-517.)

    d. Procedural history

        Plaintiff filed his Complaint pursuant to 29 U.S.C. § 1132(a)(1)(B) against Prudential on

June 18, 2018. (Doc. 1.) The Administrative Record was filed on October 12, 2018. (Doc. 20.)

Prudential filed its First Amended Answer and Counterclaim on July 10, 2019. (Doc. 29.) The

cross motions for summary judgment were filed on October 3, 2019. (Doc. 37 and 38.)

                                    RELEVANT STANDARD

        “Standard summary judgment rules control in ERISA cases.” Ramirez v. United of

Omaha Life Ins. Co., 872 F.3d 721, 725 (5th Cir. 2017). “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). If the mover bears his


                                                 24
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 25 of 61




burden of showing that there is no genuine issue of fact, “its opponent must do more than simply

show that there is some metaphysical doubt as to the material facts . . . [T]he nonmoving party

must come forward with ‘specific facts showing that there is a genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-587, 106 S. Ct. 1348, 89

L. Ed. 2d 538 (1986) (citations omitted). The non-mover's burden is not satisfied by “conclusory

allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of evidence.” Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal quotation marks omitted).

“Where the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co., 475 U.S. at 587.

                                     PARTIES’ ARGUMENTS

a. Defendant’s Motion for Summary Judgment

   1. Defendant’s arguments in support

       A. Prudential’s decision should be reviewed for abuse of discretion

       Prudential argues that the Disability Plan “explicitly and unambiguously grants

Prudential discretion to interpret the [Disability] Plan and to decide claims.” (Doc. 37-1 at 3.)

Specifically, Prudential contends that as the plan administrator, it has the exclusive right to

interpret the terms and provisions of the Disability Plan and may assign its rights to designated

fiduciaries named in the summary plan descriptions. (Id.) Therefore, Prudential concludes that an

abuse of discretion standard applies in this case. (Id.)

       The Oxy Summary Plan Description (“Oxy SPD”) confirms that Oxy designated

Prudential as the claim’s administrator and that an abuse of discretion standard applies. (Doc. 37-

1 at 4.) The Oxy SPD informs plan participants that Prudential has complete authority to: (1)

review all denied claims for benefits; (2) determine eligibility for benefits; (3) determine whether

and to what extent covered participants are eligible for benefits; (4) construe disputed terms in

                                                  25
       Case 3:18-cv-00694-JWD-RLB                Document 68        07/20/20 Page 26 of 61




the Disability Plan. (Id.) Similarly, the Supplemental Summary Plan Description details, “The

Prudential Insurance Company of America as Claims Administrator has the sole discretion to

interpret the terms of the Group Contact, to make factual findings, and to determine eligibility

for benefits. The decision of the Claims Administrator shall not be overturned unless arbitrary

and capricious.” (Id.) Considering the documents in total, Prudential concludes that an abuse of

discretion standard is appropriate. (Id.)

        Prudential also argues that its structural conflict of interest (i.e. that it pays benefits and

decides claims) should not alter the standard of review. (Id. at 16.) Prudential asserts that outside

of the structural conflict of interest, there is no evidence that Prudential has a further conflict

given the time, expense, and its careful attention to the details of Plaintiff’s claim. (Doc. 37-1 at

17.) The multiple independent medical reviews on appeal, and rigorous investigation contradicts

the assertion of bias. Therefore, Prudential concludes that the Court should give the structural

conflict of interest no weight. (Id.)

        B. Prudential’s decision was not an abuse of discretion

        Applying the abuse of discretion standard, Prudential outlines that the sole question

before the Court is “whether Prudential abused its discretion that Plaintiff was not entitled to

continued benefits under the [Disability] Plan, as he failed to satisfy the definition of disability.”

(Doc. 37-1 at 5.) Prudential states that, as applied in this case, the Disability Plan defines

disability as, “you are unable to perform the material and substantial duties of your regular

occupation due to your sickness or injury; you are under the regular care of a doctor; and you

have a 20% or more loss of your indexed monthly earnings due to that sickness or injury.” (Doc.

37-1 at 5.) Prudential argues Plaintiff did not meet the definition of disability because Plaintiff

did not establish that his physical or mental conditions prevented him from performing his

regular occupation as a shift supervisor at Oxy. (Id.)
                                                   26
       Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 27 of 61




       Prudential first argues that in terminating Plaintiff’s benefits, it reasonably relied on

Plaintiff’s treating physician’s records, an internal medical review, four external medical

reviews, and a vocational review. (Id.) Looking to the medical evidence provided by Plaintiff,

Prudential contends that neither Plaintiff’s mental nor physical health prevented him from

working in his own occupation. (Id.)

       Plaintiff’s treating providers for his anxiety and depression are his clinical

neuropsychologist, John Bolter, PhD, and clinical psychologist, Brooke Cole, PhD. In reference

to whether Plaintiff’s anxiety and depression are disabling, Prudential argues Dr. Bolter’s and

Dr. Cole’s records present the following timeline:

       March 24, 2015: Dr. Bolter’s Attending Physician Statement (“APS”) stated: “I
       didn’t disable him” and “I have not restricted him from working.” May 8, 2015: Dr.
       Bolter’s APS answered “no” to the question of “Did you recommend this patient to
       be off work?.” September 2, 2015: Dr. Bolter’s medical record stated: “he is
       beginning to show signs of benefits of medication.” September 15, 2015: Dr. Cole’s
       medical record stated: “His outward presentation today displays significant
       improvement. . . . Overall, his mental health appears stable.” October 15, 2015: Dr.
       Cole’s medical record stated: “His outward presentation today again displays
       significant improvement . . . Overall, his mental health continues to display markers
       of stability.” November 15, 2015: Dr. Cole’s medical record stated: “His outward
       presentation today again displays significant improvement. . . . Overall, his mental
       health continues to display markers of stability.” December 2, 2015: Dr. Bolter’s
       medical record stated: “His activity level remains engaged. Overall, his mental
       health continues to improve with his current medications and cognitive-behavioral
       counseling under Dr. Cole’s therapy.” December 16, 2015: Dr. Cole’s medical
       record stated: “His outward presentation today is stable. His mood is euthymic,
       affect is broad and appropriate.” January 20, 2016: Dr. Cole’s medical record
       stated: “His outward presentation today is stable. His mood is euthymic, affect is
       broad and appropriate.” February 2, 2016: Dr. Bolter’s medical record stated: “He
       had been doing a bit better but has never really been able to get rid of the tinnitus .
       . . . He was seen today for medication management and psychotherapy.” July 14,
       2016: Dr. Bolter’s Medical Residual Functional Capacity Assessment did not
       mention anxiety and depression in response to the question “Do you believe that
       your patient can work on a regular and sustained basis in light of his or her mental
       impairment?” but rather stated, “[h]e has serious problems related to abnormal
       hearing with significant problems.” April 5, 2017: Dr. Bolter’s APS stated that he
       did not recommend Plaintiff to be off of work and, in response to the “return to
       work target date,” he stated “N/A” and referenced following up with Dr. Cole. Also,

                                                 27
       Case 3:18-cv-00694-JWD-RLB                Document 68      07/20/20 Page 28 of 61




        as to his “rationale for recommending disability leave,” he did not reference any
        mental health problems but simply stated: “appears to have problems with severe
        chirping sounds.” (Id.)

(Doc. 37-1 at 6-7 (internal citations omitted).) Taking these records into consideration,

Defendant argues there is no evidence that Plaintiff is disabled due to his anxiety or depression.

(Id. at 7.) As to Plaintiff’s physical conditions—tinnitus, hearing loss, and chirping in his ears—

Prudential argues that Plaintiff’s treating otolaryngologist, Stanley Peters, MD, did not

recommend Plaintiff stop working or impose any restrictions from working. (Id. at 7-8.)

Therefore, based on a review of the treating providers’ records, Prudential argues Plaintiff does

not have any restrictions or limitations based on his claims that he was disabled due to tinnitus,

hearing loss, or chirping in his ears. (Id. at 8.)

        Prudential’s internal review was conducted by Registered Nurse McCollum, who

addressed Plaintiff’s medical concerns before noting that the record did not support the need for

restrictions or limitations. (Doc. 37-1 at 9.) Nurse McCollum’s conclusions rested on the facts

that Plaintiff had suffered from tinnitus/chirping in his ears for three years without issue, his

treating otolaryngologist did not recommend Plaintiff stop working, and his mental health

records showed improvement overall. (Id.)

        Prudential asserts that during Plaintiff’s first appeal, Prudential obtained updated records

from Plaintiff’s medical providers and had two independent board-certified physicians conduct

file reviews of the records. (Id.) Ronald M. Grossman, MD, a board-certified otolaryngologist,

performed an independent medical file review regarding Plaintiff’s hearing loss and tinnitus,

which concluded that there were no restrictions to prevent Plaintiff from returning to work as of

January 19, 2016. (Id. at 9-10.) Milton Jay, Ed.D., a board-certified neuropsychologist,

performed an independent medical file review regarding Plaintiff’s mental health claims, which



                                                     28
        Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 29 of 61




concluded that Plaintiff’s mental health symptoms were not severe enough to require any work

restrictions. (Id. at 10.)

        As to Plaintiff’s second appeal, Prudential submitted additional documentation from

Plaintiff to both Dr. Grossman and Dr. Jay for reconsideration. Dr. Grossman revised his

recommendation to include that Plaintiff (1) required noise protection including ear plugs and

external muffs in areas with sound approaching and exceeding 105dB; and (2) needed 15

minutes sound rest periods every two hours at the same sound level. (Id. at 11.) Prudential’s

vocational reviewer concluded those restrictions may interfere with Plaintiff’s occupation’s

communication requirements, Prudential reinstated Plaintiff’s disability benefits. (Id.)

        Following this reinstatement, Prudential subsequently terminated Plaintiff’s benefits and

Plaintiff submitted a third appeal. Prudential engaged two new independent medical file reviews

by board certified otolaryngologist and neuropsychologist. Prudential argues that the

independent medical file reviews also supported the conclusion that Plaintiff did not have mental

health or physical impairments that would render Plaintiff unable to work. (Id. at 11-12.)

        As such, Prudential argues that the independent medical file reviews on shows that its

claims’ handling was thorough and the decision to terminate Plaintiffs claim was reasonable and

supported by substantial evidence. (Id. at 12.)

        Prudential also argues that its vocational reviews were objective, relied on the

information about the occupation in the record, and fully considered the outlined restrictions and

limitations. (Doc. 37-1 at 14.) Specifically, Prudential sets out that it considered the restrictions

advised by Dr. Grossman for external hearing protection and reinstated benefits until it received

information from Oxy that set forth that Plaintiff would rarely have to enter the production area

were noise levels were loud, and that all employees were required to wear noise protections. (Id.



                                                  29
        Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 30 of 61




at 13.) As such, Prudential maintains it was reasonable for it to conclude that Plaintiff could still

work at his occupation. (Id at 14.)

        Prudential next turns to the evidence regarding Plaintiff’s daily activities, which it argues

supported the conclusion that Plaintiff had the capacity to perform his job. (Id.) Specifically,

Prudential contends that Plaintiff’s Activities of Daily Living Questionnaire (“ADLQ”), in which

he reported he could not work due to his physical and mental health issues is contradicted by the

fact that he independently drives, goes grocery shopping, and performs lawn care. (Id. at 15.)

        Prudential also points out that Plaintiff failed to seek further care for his hearing

difficulties or medical solutions to allow him to wear hearing aids and hearing protection

simultaneously. This inaction, Prudential avers, is inconsistent with Plaintiff’s claim that he is

disabled due to this condition. Further as to Plaintiff’s anxiety, depression, and ADHD,

Prudential argues that the record reflects Plaintiff was only seeing his mental health providers

once a month or every three weeks. Prudential maintains this shows Plaintiff was stable and had

controlled his symptoms. In contrast to Plaintiff’s reported issues of lack of concentration,

unstable mood, poor memory and confusion, Plaintiff’s medical records show that he presented

as: oriented to time, place and person; with normal mood and affect; and normal thought process.

(Id. at 16.)

        C. If the Court agrees with Plaintiff, then remand, not an award of future benefits, is the
           appropriate remedy

        Prudential argues that if the Court agrees with the Plaintiff, remand for reconsideration of

the claim is the appropriate remedy because this case does not show that Prudential acted in an

arbitrary and capricious way in denying the benefits. (Id. at 18.) Further, because Prudential has

not addressed Plaintiff’s claims for disability benefits under the any occupation definition of




                                                  30
       Case 3:18-cv-00694-JWD-RLB               Document 68        07/20/20 Page 31 of 61




disability, the Court cannot and should not award future benefits until Prudential has

administered that claim. (Id.)

    2. Plaintiff’s response

            A. Plaintiff’s disability claim is based on his hearing damage, which is the
               underlying cause of his attention deficit disorder, anxiety, and depression due to
               lack of sleep and the fact that he constantly hears ringing and chirping in his ears

        Plaintiff asserts that his severe tinnitus is the underlying cause of his other mental health

and medical conditions because of the tinnitus’s impact on his life. (Doc. 47 at 1.) Plaintiff

argues that after diagnosing the tinnitus, and installing hearing aids, there was no further

treatment that Dr. Peters could provide. (Id. at 2.) Plaintiff details that his mental health issues all

stem from the tinnitus and constant chirping in his ears. (Id.) Plaintiff points to the medical

evidence that shows the tinnitus grew worse in settings with large groups or loud noises and

interrupted his sleep. (Id.)

            B. The standard of review is de novo

        Plaintiff argues that because the Summary Plan Description, and not the Plan itself,

grants Prudential discretionary authority, the grant of discretionary authority is not sufficient. (Id.

at 2 (citing CIGNA Corp. v. Amara, 563 U.S. 421, 438, 131 S. Ct. 1866, 179 L. Ed. 2d 843

(2011)).)

        In the alternative, Plaintiff argues that the Court should apply Texas law, not Delaware

law, in this case. Plaintiff explains that while the Oxy Wrap has a choice of law provision

favoring Delaware, the Group Contract requires the application of Texas law and the wrap plan’s

choice of law provision has a carve out of applicable insurance law. (Doc. 47 at 3.) In this case,

Plaintiff maintains the applicable insurance law is that of Texas and that the Court should apply

Texas’s ban on clauses granting plan administrators discretionary authority. (Id. at 4.)



                                                  31
       Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 32 of 61




           C. Even under an abuse of discretion standard, Prudential has wrongfully
              terminated Plaintiff’s benefits because there is no evidence supporting the
              termination of benefits

       Plaintiff likewise argues that Prudential’s decision should be overturned because it is not

supported by substantial evidence. (Id.) Plaintiff asserts that Prudential was motivated to

terminate his benefits because less than five days before the “any occupation” period began,

Prudential reached out to Mr. Caskey’s employer for information. Plaintiff points to the

conclusions of Mr. Caskey’s treating physician that he was unable to return to his job,

Prudential’s reviewing doctor’s recommendations that he should wear ear protection and avoid

loud noises, and the initial vocational analysis that concluded Mr. Caskey’s job required

exposure to loud noises and frequent communication. (Id. at 5.) This evidence belies the

conclusion that Prudential’s decision is supported by substantial evidence. (Id.)

       In support of his argument, Plaintiff first points to the conclusions of his treating

physicians that he was disabled. Plaintiff provides:

       Dr. Bolter completed an attending physician statement that Prudential received on
       May 8, 2015 in which he explained that his “condition is severe due to excessive
       [hearing] loss unlikely to be working given his condition.” On August 2, 2016, Dr.
       Bolter completed a form explaining that Caskey is not being released to work. . .
       because “he has problems associated with impaired hearing and sounds interfering
       with his thoughts.” Dr. Bolter further explains that his problems have not resolved
       and appear to be intractable and that he is not able to return to work.

Dr. Bolter explained on August 11, 2016 that Caskey has “anxiety, depression, and severe

problems with hearing” and that he cannot return to work. Dr. Bolter completed a form on July

14, 2016 explaining that “he has serious problems related to abnormal hearing and significant

problems.” (Id. at 5.) He further states that he felt like Caskey is unable to work on a regular and

sustained basis. Dr. Bolter completed a form on April 5, 2017 explaining that Caskey has

problems “with severe chirping sounds” that causes “depression, tearful, sleep ADHD, and that

he has “problems with depression/anxiety; sounds related to chirping that cause problems with

                                                 32
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 33 of 61




interacting with others.” Dr. Bolter states “N/A” when asked to provide a return to work target

date.

(Doc. 47 at 5-6.) Therefore, Plaintiff asserts that at least one treating provider concluded that Mr.

Caskey could not return to work. (Id. at 6.)

        Turning to the reviewing providers, Plaintiff argues that each of the independent medical

assessments is unreliable because they contradict the medical evidence reviewed. First, Plaintiff

contradicts that the medical evidence supports Nurse McCollum’s conclusion that Mr. Caskey’s

tinnitus/chirping was not severe because he had worked without issue for three years prior to

filing a claim. Specifically, that the medical evidence from October 14, 2014 details that Mr.

Caskey’s sleep was limited to two to three hours at night and that he feels like a zombie at work.

(Id. at 6.) Mr. Caskey also complained about his inability to wear hearing aids and ear plugs

simultaneously. (Id. at 7.) Therefore, because the medical records contradict the conclusion of

Nurse McCollum, Plaintiff states that Prudential should not have relied on it.

        As to Dr. Grossman and Dr. Jay, Plaintiff alleges that these medical reviews were

conducted through a company with a history of biased reports for the disability insurer and

equates to the reviews of hired experts. (Id.) Dr. Grossman, Plaintiff argues, still reported that

Plaintiff should wear hearing protection around excessive noise and theorized that noise

exposure at work likely was the cause of Mr. Caskey’s hearing loss. Plaintiff points out that Dr.

Grossman did not consider whether Mr. Caskey could return to a work environment with

exposure to loud noise, which Plaintiff alleges is an abuse of discretion. Plaintiff argues that any

opinion that he should return to the work environment that caused his hearing loss is

unreasonable. (Id. at 9.)




                                                 33
         Case 3:18-cv-00694-JWD-RLB            Document 68        07/20/20 Page 34 of 61




         Dr. Jay’s opinion that Plaintiff’s mental health conditions were not sufficient to support

restrictions or limitations on work, Plaintiff argues, was unreasonable because it contradicted the

medical evidence in Mr. Caskey’s file on poor memory due to lack of sleep and significant

depression and anxiety. (Id.) Plaintiff likewise asserts that despite Dr. Jay’s concerns that there

was no raw data or discussions of validity testing, Mr. Caskey had received such testing. (Id. at

9-10.)

         As to Dr. Swain and Dr. Clark, Plaintiff argues that the company they are associated

with, Reliable Review Services, likewise has a history of providing peer reviews that favor

disability insurers. (Id. at 11.) Dr. Swain agreed with Dr. Jay’s assessment that there were no

necessary restrictions from a psychological perspective. This opinion, Plaintiff argues, is

unreasonable because of the medical evidence in Plaintiff’s records. (Id. at 12. In particular,

Plaintiff maintains that Dr. Swain’s opinion is contrary to the treating physician’s testing and

conclusions. (Id.) Dr. Clark agreed with Dr. Grossman’s opinion that the only necessary

restriction for Mr. Caskey was ear protection in noisy environments. (Id. at 13.) Dr. Clark was

not asked if Plaintiff could return to a work environment in an occupation with exposure to loud

noise. This omission render’s Dr. Clark’s opinion unreasonable. (Id.)

         In total, Plaintiff argues that the medical evidence—even taking into account the peer

reviews by Dr. Grossman, Dr. Clark—shows that Mr. Caskey’s hearing loss was caused by noise

exposure and would worsen in noisy environments. This is sufficient to show that Prudential’s

decision to terminate benefits was not supported by substantial evidence. The mental health

evidence from the peer reviews, Plaintiff argues, is clearly unreasonable and should be

disregarded. Further, because none of the reviewing providers conducted an exam in person,

Plaintiff states that the Court should not find the accounts reliable. Last, Plaintiff contends that



                                                  34
       Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 35 of 61




Prudential’s failure to provide the reviewing providers with Mr. Caskey’s job description is

enough to show an abuse of discretion.

        Turning to the vocational reviews, Plaintiff argues that Prudential’s claim that it received

updated information from Oxy, “shortly after reinstating benefits,” is false because it only

received that information 5 months after reinstating benefits and 5 days before the “any-

occupation period” would have begun. (Id. at 16.) Second, Plaintiff argues that Mr.

Schwartzkopf, the vocational consultant, did not reach a conclusion or opinion regarding

Plaintiff’s capacity to perform his regular work, but that the conclusion was instead reached by

Ms. Bourget, the Prudential claims manager. (Id.) Because talking and hearing are an important

part of Plaintiff’s job, which his employer confirmed, Plaintiff argues that there is no support that

Mr. Caskey is able to perform his previous occupation. (Id. at 17.)

        Plaintiff also argues that the conclusion that Mr. Caskey’s hearing damage would worsen

if he returned to his previous job, is one Prudential unreasonably ignored. Ignoring the risk of

worsening conditions, Plaintiff asserts, is an abuse of discretion. (Id. at 18 (citing Moore v. Life

Ins. Co. of N. Am., 2011 WL 10453967, at *5 (E.D. La. Nov. 28, 2011); Lasser v. Reliance

Standard, 146 F.Supp. 619 (D.N.J. 2001); affirmed 2003 US App. Lexis 19345 (3d Cir. 2003);

Hoover v. Provident Life and Acc. Ins. Co., 290 F.3d 801 (6th Cir. 2002)).)

        Finally, Plaintiff contends that the decision to terminate benefits when there was no

improvement of Plaintiff’s health was an abuse of discretion. Plaintiff points the Court to both

the treating physician’s notes regarding continued hearing loss and chirping, and the reviewing

physician’s notes that his hearing damage is permanent and could worsen with exposure to loud

noise. (Id. at 18-19.)




                                                 35
       Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 36 of 61




           D. Remand is inappropriate

       Plaintiff disputes that remand is the appropriate remedy because: (1) Caskey has waited

for more than two years to receive benefits, incurring substantial expenses; (2) this is not similar

to cases where remand is appropriate because there are no allegations that Prudential did not

comply with ERISA’s procedural requirements; and (3) if the Court applies de novo review,

there is no reason to remand to Prudential as the Court can simply consider the evidence under

review. (Doc. 47 at 19-21.)

           E. Benefits are due through the date of the judgment

       Plaintiff argues that because the “any occupation period” began on April 22, 2017 and

Prudential sent a letter explaining that it was terminating benefits effective April 22, 2017,

Prudential has already had the chance to review Mr. Caskey’s claim for the any occupation

period. Plaintiff maintains that by initiating an employability analysis on April 5, 2017,

Prudential was considering his any-occupation benefits. (Id. at 21-22.) Plaintiff opines that

Prudential’s decision to cancel benefits days before the any occupation period began was driven

by Prudential’s discovery that Plaintiff was not employable at any position that would provide

Mr. Caskey with 80% of his pre-disability earnings.

       Therefore, Plaintiff concludes that the Court should order benefits from April 22, 2017

through the date of judgment and that Mr. Caskey should receive benefits so long as he remains

disabled. (Doc. 47 at 22 (citing Schully v. Cont'l Cas. Co., 634 F. Supp. 2d 663, 688 (E.D. La.

2009), aff'd, 380 F. App'x 437 (5th Cir. 2010); Schexnayder v. CF Indus. Long Term Disability

Plan for its Employees, 553 F. Supp. 2d 658, 668 (M.D. La. 2008); Rucker v. Life Ins. Co. of N.

Am., 2012 WL 956507, at *23 (E.D. La. Mar. 20, 2012)).)




                                                 36
       Case 3:18-cv-00694-JWD-RLB                Document 68      07/20/20 Page 37 of 61




           F. Prudential’s conflict of interest

       Plaintiff maintains that the Court should find Prudential operated with an inherent

conflict of interest because of its dual role as a plan administrator and a payor of benefits. (Doc.

47 at 22.) Plaintiff argues that this conflict of interest should be given greater weight as the

decision to terminate benefits was procedurally unreasonable because it terminated benefits due

to its own financial motivation. (Id. at 23.)

           G. Prudential’s counterclaim

       Plaintiff argues that any potential counterclaim by Prudential is limited to any alleged

overpayment from ongoing monthly benefits. Therefore, Plaintiff maintains that Prudential may

not assert a lien against Mr. Caskey’s general assets or any Social Security benefits Mr. Caskey

received. (Id. at 24.) Plaintiff also argues this counterclaim was abandoned when Prudential did

not raise it at summary judgment. (Id. at 25.)

   3. Defendant’s reply

           A. The standard of review is abuse of discretion and Prudential’s structural conflict
              of interest should be given little weight

       Prudential argues that the Plan is governed by Delaware law and that discretion is validly

vested in Prudential as the Plan’s claims administrator. (Doc. 50 at 2.) Under Delaware law, an

abuse of discretion standard of review would apply. (Id.) Further, Prudential argues that the

applicable law in the Oxy Wrap does not differ from that in the long-term disability policy, and

to the extent there is a conflict, Delaware law governs. Next, Prudential reiterates that structural

bias should not be given much weight because there is no other evidence to show that Prudential

was biased in its duty as the claim’s administrator. (Doc. 50 at 2 (citing Holland v. Int’l Paper

Co. Ret. Plan, 576 F.3d 240, 249 (5th Cir. 2009)).)




                                                  37
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 38 of 61




            B. Prudential correctly terminated Plaintiff’s claim because he has no medical
               support that he cannot work due to hearing problems

        Prudential argues that for Plaintiff’s benefits to continue past two years, he had to provide

proof that he lacked the capacity “to perform the duties of any gainful occupation for which you

are reasonably fitted by education, training, or experience.” (Doc. 50 at 3.) Given that Plaintiff’s

physical limitation was limited to finding a job that accommodated hearing aids, Prudential

argues that its determination that he no longer met the Plan’s terms was reasonable. (Id.)

        Prudential sets out that physically, Plaintiff’s only medically necessary restriction is to

wear hearing protection in areas with noise above 105dB. (Id.) Plaintiff’s occupation rarely

exceeded sound levels of 100 dB, and if noise rose above 105dB, hearing protection was

required. (Id.) Therefore, Prudential argues that Mr. Caskey had the capacity to perform his

regular occupation. (Id.) Prudential also highlights that Plaintiff relies on statements from

Plaintiff’s neuropsychologist—not an otolaryngologist—as support for his physical disability

due to his hearing loss. (Id.)

        Prudential also argues that the independent medical reviewers’ opinions are not

unreliable and refutes the argument that the independent medical reviewers should have

scheduled an in-person exam by pointing out that Plaintiff declined to attend an exam scheduled

by Prudential. (Doc. 50 at 4.)

            C. Prudential has not abandoned its counterclaim

        Last, Prudential refutes that it has abandoned its counter claim for recoupment of

overpayment based on Plaintiff’s receipt of Social Security Disability Benefits. (Id. at 4.)

Prudential states:

        In this case, both sides agree that, in exchange for the Plan advancing Plan assets
        not otherwise due, when the Plaintiff receives a duplicate payment of those funds
        from the Social Security Administration, he will repay them in recognition of the
        fact he has become a fiduciary holding Plan assets, not his own.

                                                  38
        Case 3:18-cv-00694-JWD-RLB              Document 68          07/20/20 Page 39 of 61




(Id. at 5.)

b. Plaintiff’s Motion for Summary Judgment

    1. Plaintiff’s arguments in support

              A. Prudential’s decision should be reviewed de novo

        Plaintiff argues that the Court should apply Texas law in this matter because the

Disability Policy states that the governing jurisdiction is Texas and that the policy will be

governed by the laws of Texas. (Doc. 38-1 at 6.) Texas law bans discretionary clauses in

disability contracts, which precludes the grant of discretionary authority in this case. (Id.) Under

a de novo standard, Plaintiff argues that he must satisfy a preponderance of the evidence standard

to show that he is disabled under the policy. (Id. at 7.)

        In the alternative, if the Court applies an abuse of discretion standard of review, then

Plaintiff asserts that Prudential abused its discretion because it: (1) denied Plaintiff’s disability

benefits in bad faith; and (2) made a decision not supported by the medical evidence.

              B. Prudential has unlawfully denied Plaintiff’s disability benefits in bad faith

        Plaintiff argues that Prudential denied his benefits in bad faith because

        Prudential realized that it would not be able to find alternative occupations that
        would pay Caskey 80% of his pre-disability earnings considering his education,
        training, experience, and his hearing damage. So on April 17, 2017 (i.e. 5 days
        before the end of the “own occupation” period), Prudential reached out to Caskey’s
        employer fishing for information to support that Caskey can perform his previous
        occupation. (despite just recently concluding a lengthy review resulting in the
        conclusion that he could not in fact perform such an occupation for the duration of
        the own occupation period). On April 20, 2017, i.e. the day before the end of the
        “own occupation” period, Prudential received an email from Plaintiff’s former
        employer’s Labor Relations Supervisor in which he answered several questions
        from Prudential. The next day on April 21, 2017 Prudential terminated his benefits,
        claiming that the new information provided by his employer justified terminating
        benefits effective April 22, 2017.

(Doc. 38-1 at 9-10.) This series of events, Plaintiff contends, is highly unusual and demonstrates

that Prudential acted for its own financial benefits. (Id. at 10.)

                                                   39
       Case 3:18-cv-00694-JWD-RLB               Document 68        07/20/20 Page 40 of 61




            C. Plaintiff’s disability prevents him from performing the material duties of his
               occupation

        Plaintiff likewise argues that Prudential’s decision that the medical evidence supported

the decision that Mr. Caskey was able to perform his own occupation was unreasonable. Plaintiff

maintains that “it is totally unreasonable to suggest that someone with Caskey’s hearing damage

should be able to perform a job that requires exposure to loud noises and frequent hearing and

talking.” (Id. at 11.) Further, Plaintiff asserts that Prudential should have credited Mr. Caskey’s

declaration, which explained that the ear protection worn at the plant was not sufficient to block

the noise from high pressure steam emitted from the pipes, that the ringing and chirping in his

ears prevents sleep and caused anxiety and depression. (Id. at 11.) Mr. Caskey maintains that he

cannot wear hearing aids and ear plugs at the same time, so he cannot perform his occupation.

(Id.) Plaintiff also points to a letter from Mr. Caskey’s longtime girlfriend who reported on the

impacts his hearing loss has had on his life. (Id. at 11-12.)

        Next, Plaintiff argues the information received from Plaintiff’s employer on April 20,

2017 did not justify terminating benefits because it reiterated that Plaintiff’s job required

exposure to loud noises. Plaintiff details that this is in agreement with Plaintiff’s literature

explaining OSHA’s assessments of the physical hazard of hearing loss from working in a

chemical plant, and Prudential’s prior decision underlines that Plaintiff could not work at his

occupation. (Id. at 12.)

        Plaintiff concludes that the only reason Prudential sought further information from

Plaintiff’s employer was to deny the “own occupation claim” because it could not find an

alternative occupation that would meet the policy’s earnings threshold. (Id. at 13.)




                                                  40
        Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 41 of 61




    2. Defendant’s response

            A. The standard of review is abuse of discretion

        Prudential argues that the Plan is governed by Delaware law, Delaware law does not

prohibit discretionary clauses, and therefore the Plan’s discretionary clause is valid. (Doc. 44 at

3.) As such, Prudential maintains that the standard of review is abuse of discretion. (Id.) Under

the abuse of discretion standard, Prudential argues that there is no evidence of bias or procedural

errors that would lead the Court to give any heightened level of scrutiny due to its structural

conflict of interest. (Id. at 4.)

        Prudential refutes Plaintiff’s contention that its independent medical reviewers are biased,

highlighting that the litigation history does not demonstrate bias. (Id. at 4-5 (citing Tortora v.

SBC Communications, Inc., 739 F. Supp. 2d 427, 440 & n.105 (S.D.N.Y. 2010) (internal

citations omitted) (finding “no basis” to assume that a disability determination must be biased

because the insurer used independent physician advisors that were cited in other court cases;

“these statistics cannot prove bias on the part of [those] reviewers. Litigation only arises when

physicians find that claimants are not disabled, and benefits are denied accordingly; if the

claimants were found eligible for disability benefits, there would be no litigation.”); Peterson v.

Fed. Express Corp. Long Term Disability Plan, No. 05-1622, 2007 WL 1624644, at *22 (D.

Ariz. June 4, 2007) (“Nor does the reviewers’ rejection of claims in several reported cases

demonstrate bias. The vast majority of claims do not become the subject of litigation, so the

cases are unlikely to be a representative sampling, particularly if one considers that litigated

benefits decisions are generally more likely to involve close questions.”)).)

        Prudential reiterates that the record does not show any evidence of bias claims handling

or procedural errors. (Id. at 5.)



                                                 41
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 42 of 61




             B. Prudential’s decision to terminate Plaintiff’s claim was reasonable and correct

        Prudential maintains that as set out in its Memorandum in Support of Summary Judgment

(Doc. 37-1, supra Section (a)(1)(B)), its decision to terminate Plaintiff’s claim was reasonable

and correct. (Id.) Prudential details that its determination was supported by: (1) internal medical

reviews; (2) four separate independent medical reviews (plus two addendum reviews; and (3) a

vocational review. (Id.)

        Prudential argues its decision was reasonable because the medical evidence did not

establish that Plaintiff could work in his regular occupation as a shift supervisor at Oxy. (Id. at

6.) Prudential also outlines that the independent medical reviewer’s opinions were not

unreasonable and in fact agreed with the treating provider’s opinions regarding necessary

restrictions. (Id. at 7.)

        Prudential also asserts that it was reasonable and correct to update its review with Mr.

Caskey’s specific job description. (Doc 44 at 7-8 (citing Robinson v. Aetna Life Ins. Co., 443

F.3d 389, 396 (5th Cir. 2006) (rejecting insurer’s argument that evidence of claimant's specific

job duties are irrelevant under general interpretation of the “own occupation” standard); Burtch

v. Hartford Life and Acc. Ins. Co., 314 F. App’x. 750, 755 (5th Cir. 2009) (noting that “while the

correct standard is the occupation in the general economy and not the specific job for a specific

employer, the specific duties of the employee’s job, as described by the employer, are

relevant.”).) The specific duties of an employee’s job illustrate the material duties of an

individual in the same occupation in the general economy. Prudential argues it would have been

an abuse of discretion to not consider the specific duties, if there is evidence that the job he was

doing does not match the general description. (Doc. 44 at 8.)

        Prudential contends that there is no evidence regarding Plaintiff’s theory of Prudential’s

motivations, and argues that these argumentative statements should not be considered under Rule
                                                 42
       Case 3:18-cv-00694-JWD-RLB               Document 68       07/20/20 Page 43 of 61




56(e). (Doc. 44 at 9.) In the alternative, Prudential argues that the record shows Plaintiff is

incorrect because Prudential reached out to Oxy after realizing that it had not done so already.

(Doc. 44 at 10.) Finally, Prudential concludes that approval of benefits for some period of time

does not necessitate approval of benefits for the duration of the claim, and it was not highly

unusual for Prudential to terminate benefits when it did. (Id. at 10-11.)

   3. Plaintiff’s reply

       Plaintiff reiterates his arguments that the standard of review is de novo. (Doc. 53 at 1-2.)

Plaintiff further argues that Mr. Caskey’s specific job duties are relevant, but the timing of

Prudential’s updated request for information of his employer demonstrates that Prudential

terminated Mr. Caskey’s benefits in bad faith. Plaintiff provides,

       [O]n April 5, 2017 Prudential initiated an employability assessment (“EA”) in an
       attempt to find jobs that would provide Caskey with 80% of his pre-disability
       earnings. Thereafter the file does not contain a copy of the employability
       assessment but rather Prudential reaches out to Caskey’s employer for specific
       information on April 17, 2017 for clarification of Caskey’s job duties. After
       receiving such clarification on April 20, 2017, Prudential issued a denial letter the
       next day.

(Id. at 3.) Plaintiff argues that this timing is suspect and shows that Prudential was motivated by

its financial benefit to deny this claim. (Id.) Plaintiff also argues that this timing shows a bias

indicating Prudential was motivated by its own financial incentive. (Id. at 4.)

       Plaintiff argues that Prudential’s decision was not reasonable because Plaintiff was

restricted from avoiding loud noises and wearing hearing protection in loud areas. (Id. at 5.)

Plaintiff insists that the medical evidence had not changed from the initial decision to award

benefits to when Prudential denied benefits. (Id. at 5-8.) Ultimately, Plaintiff argues it was

unreasonable to suggest that Mr. Caskey return to a job that was more likely to cause his hearing

damage. (Id. at 9.)



                                                  43
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 44 of 61




                                           DISCUSSION

   a. ERISA standards for reviewing a claim of denial of benefits

       The Employment Retirement Income Security Act, or ERISA, provides that a district

court may review the benefit decisions of plan administrators or fiduciaries. Specifically, 29

U.S.C. § 1132(a)(1)(B) sets forth that an individual may bring a civil action “to recover benefits

due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to

clarify his rights to future benefits under the terms of the plan . . .” 29 U.S.C. § 1132.

       As the Supreme Court has held,

       [a] denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed under a de
       novo standard unless the benefit plan gives the administrator or fiduciary
       discretionary authority to determine eligibility for benefits or to construe the terms
       of the plan.

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S. Ct. 948, 956–57, 103 L. Ed. 2d

80 (1989).

   1. The Plan’s applicable law is Delaware

       The parties dispute the standard of review to be used in this case. Specifically, the parties

dispute whether the Plan gives Prudential discretion. Plaintiff argues that Texas law applies and

Texas’ ban on discretionary clauses in long term disability contracts means that the standard of

review is de novo. Prudential argues that Delaware law applies and that the Plan gives Prudential

the discretion to determine eligibility for benefits and to construe the terms of the Plan.

Therefore, Prudential maintains that the standard of review is abuse of discretion.

       The parties’ dispute centers on the fact that there is a difference in the governing

jurisdictions between the Group Contract and the other Plan documents. Section 10.9 of the Oxy

Wrap, entitled Governing Law, states, “The Plan shall be construed, administered and governed

in all respects under the applicable laws of the State of Delaware, except to the extent preempted


                                                  44
        Case 3:18-cv-00694-JWD-RLB                    Document 68          07/20/20 Page 45 of 61




by federal law, or governed by the applicable insurance law.” (Doc. 20-1 at 19.) The Group

Contract states, “The Group Contract is delivered in and is governed by the laws of the

Governing Jurisdiction.” (Doc. 20-1 at 151.) The Group Contract defines that the Governing

Jurisdiction is the “State of Texas.” (Id. at 152.)

        However, the Court agrees with the Defendant that Delaware law applies because the

Oxy Wrap and the Oxy SPD detail that the Plan is the controlling document if a conflict exists

between provisions. The Oxy SPD states, “If a conflict exists between a statement in this

summary and the provisions of the Plan document or any applicable contract, the Plan document

will govern. (Doc. 20-1 at 57.) The Oxy Wrap states in Section 1.2, Governing Documents, that

“[f]or each insured Benefit Program, all matters relating to eligibility, period of coverage, and

other terms and conditions of coverage shall be governed solely by the terms of the applicable

insurance contract, except as otherwise specifically provided in this instrument.” (Doc. 20-1 at

4.) The Group Contract, in contrast, does not contain any provision that states the Group

Contract controls over any other Plan document if there is a conflict between provisions. Further,

the provisions of the Group Contract are limited to the terms and conditions of premium

payments between Oxy and Prudential.1 The Group Contract does not define or set out how an

employee files for long-term disability, the claims process, or any of Prudential’s responsibilities

as the claim’s administrator. Therefore, the Court concludes that Delaware law applies.




1
 The Group Contract consists of
        The entire Group Contract consists of: (1) the Group Insurance Certificate(s) listed in the Schedule
        of Plans, a copy of which is attached to the Group Contract; (2) all modifications and endorsements
        to such Group Insurance Certificates which are attached to and made a part of the Group Contract
        by amendment to the Group Contract; (3) the forms shown in the Table of Contents as of the
        Contract Date; (4) the Contract Holder's application, a copy of which is attached to the Group
        Contract; (5) any endorsements or amendments to the Group Contract; and (6) the individual
        applications, if any, of the persons insured.
(Doc. 20-1 at 156.)

                                                        45
        Case 3:18-cv-00694-JWD-RLB                    Document 68          07/20/20 Page 46 of 61




    2. The Plan documents grant Prudential the discretionary authority to determine eligibility
       for benefits and construe the terms of the Plan.

        As Prudential argues, the Plan documents grant Prudential the discretionary authority to

determine eligibility for benefits and construe its terms. The Plan states:

        The Plan Administrator shall have the exclusive right to interpret the terms and
        provisions of the Plan and to resolve all questions arising thereunder, including
        without limitation the right to resolve and remedy ambiguities, inconsistencies, or
        omissions in the Plan . . . All findings of fact, interpretations, determinations, and
        decision of the Plan Administrator with respect to any matter or question arising
        under the Plan, shall be final, conclusive, and binding upon all persons having or
        claiming to have any interest in or right under the Plan, and shall be given the
        maximum possible deference allowed by law.

(Doc. 20-1 at 13.) The Plan Administrator “means the person, committee, or Oxy as designated

pursuant to Section 8.1.” (Id. at 115.) The Plan further states, “The Plan Administrator may

appoint one or more persons or organizations to aid it in carrying out its duties and delegate such

of its power and duties as it deems desirable to such persons or organizations.” (Id. at 13.)

Section 8.1 details that Oxy serves as the Plan Administrator and may designate and delineate

additional fiduciaries in the Oxy SPD. (Id.)

        The Oxy SPD details that the Plan Administrator is the Occidental Petroleum Corporation

Employee Benefits Committee, the Claims Fiduciary is Prudential, and the Claims Administrator

is Prudential. (Id. at 58.) The Oxy SPD details that

        Prudential, as the Claims Administrator, will decide your claims and appeals.
        Prudential has the exclusive discretionary authority to interpret LTD Plan
        provisions as well as to determine facts and other information related to claims and
        appeals. Prudential’s decisions are conclusive and binding.

(Id. at 56.) As such, the Plan documents grant Prudential discretion to interpret and determine

facts under the Plan, as the Claims Fiduciary and Claims Administrator.2


2
  Plaintiff argues that under CIGNA Corp. v. Amara, 563 U.S. 421, 437, 131 S. Ct. 1866, 1877, 179 L. Ed. 2d 843
(2011), the statement in the summary plan description is not binding and cannot grant Prudential authority as the
claims administrator. However, the Court finds that Amara is distinguishable. As the Fifth Circuit explained in Rhea
v. Alan Ritchey, Inc. Welfare Benefit Plan,

                                                        46
        Case 3:18-cv-00694-JWD-RLB                    Document 68          07/20/20 Page 47 of 61




         Delaware law permits long term disability plans to include discretionary clauses.

Therefore, the Court concludes that the abuse of discretion standard is appropriate. Ariana M. v.

Humana Health Plan of Texas, Inc., 884 F.3d 246, 247 (5th Cir. 2018) (“When an ERISA plan

lawfully delegates discretionary authority to the plan administrator, a court reviewing the denial

of a claim is limited to assessing whether the administrator abused that discretion.”)

(citing Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S. Ct. 948, 103 L. Ed. 2d

80 (1989)); see Ramirez v. United of Omaha Life Ins. Co., 872 F.3d 721, 725 (5th Cir. 2017)

(“We note that in suits brought under 29 U.S.C. § 1132(a)(1)(B), district courts generally review

the denial of disability-benefits claims de novo when the administrator or fiduciary does not have

discretionary authority to determine eligibility for benefits or to construe the terms of the

plan. But if the benefits plan gives the administrator or fiduciary discretionary authority to

determine eligibility for benefits or to construe the terms of the plan, the denial of benefits is

reviewed for an abuse of discretion.”).

    3. The abuse of discretion standard



         Amara arose from a dispute between CIGNA and its pension plan’s beneficiaries. Until 1997,
         CIGNA had a traditional defined-benefit pension plan. It issued an SPD announcing changes while
         assuring beneficiaries that the new plan would provide “the same benefit security” with “steadier
         benefit growth.” Id. at 426–28, 131 S.Ct. 1866. Eleven months later, CIGNA rolled out its new
         written instrument, which reduced benefits considerably. Id. at 426–31, 131 S.Ct. 1866. The
         beneficiaries challenged CIGNA’s adoption of the new plan. Id. at 424, 131 S.Ct. 1866.
         The United States submitted a brief as amicus curiae urging that the (more favorable) terms of the
         SPD should govern rather than the (less favorable) terms of the written instrument. The Court
         rejected the premise that SPDs are inherently enforceable: “[W]e cannot agree that the terms of
         statutorily required plan summaries ... necessarily may be enforced ... as the terms of the plan
         itself.” Id. at 436, 131 S.Ct. 1866 (emphasis added). The Court added that a plan’s written instrument
         contains its terms. Id. at 436–38, 131 S.Ct. 1866.
858 F.3d 340, 345 (5th Cir. 2017). Therefore, the Fifth Circuit concluded that “courts have blessed the practice” of
an “SPD . . . functioning as both an SPD and a written instrument.” Rhea, 858 F.3d at 344. This is not the case here
since in Amara, the terms of the plan’s written instrument were in conflict with the summary plan description and
the plaintiff sought to rewrite the plan to comply with the summary plan description. In this case, the Oxy Wrap
incorporates the Oxy SPD as a part of the Plan, and the Oxy Wrap specifically states that discretionary authority can
be designated by the Plan Administrator to a claims administrator in the Oxy SPD. (Doc. 20-1 at 13.) The Oxy SPD
names Prudential as the Claims Fiduciary and Claims Administrator. Because the Oxy SPD is incorporated into the
Plan, and is consistent with the Oxy Wrap, the Court finds that Amara is distinguishable in this case.

                                                         47
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 48 of 61




        “Where a plan administrator has discretion, as here, [the Court] review[s] the

administrator’s denial of benefits deferentially for abuse of discretion.” Rittinger v. Healthy All.

Life Ins. Co., 914 F.3d 952, 955 (5th Cir. 2019) (footnotes omitted); see Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 115, 109 S. Ct. 948, 956–57, 103 L. Ed. 2d 80 (1989); Ellis v.

Liberty Life Assur. Co. of Bos., 394 F.3d 262, 269 (5th Cir. 2004) (“When the ERISA plan vests

the fiduciary with discretionary authority to determine eligibility for benefits under the plan or to

interpret the plan's provisions, ‘our standard of review is abuse of discretion.’”). The Fifth

Circuit instructs,

        [D]istrict courts hearing complaints from disappointed ERISA plan members or
        their beneficiaries for the administrative denial of benefits are not sitting, as they
        usually are, as courts of first impression. Rather, they are serving in an appellate
        role. And, their latitude in that capacity is very narrowly restricted by ERISA and
        its regulations, as interpreted by the courts of appeals and the Supreme Court,
        including the oft-repeated admonition to affirm the determination of the plan
        administrator unless it is “arbitrary” or is not supported by at least “substantial
        evidence”—even if that determination is not supported by a preponderance.

McCorkle v. Metro. Life Ins. Co., 757 F.3d 452, 456–57 (5th Cir. 2014).

        Further, the Fifth Circuit has described the abuse of discretion standard stating, “a plan

administrator abuses its discretion where the decision is not based on evidence, even if

disputable, that clearly supports the basis for its denial.” Rittinger, 914 F.3d at 956 (quotations

and footnotes omitted). “Yet [i]f the plan fiduciary’s decision is supported by substantial

evidence and is not arbitrary or capricious, it must prevail.” Ellis v. Liberty Life Assur. Co. of

Bos., 394 F.3d 262, 273 (5th Cir. 2004). Therefore the Court must determine first determine if

the administrator’s decision was supported by substantial evidence. In this context, “[s]ubstantial

evidence is more than a scintilla, less than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. Importantly, “[t]he law

requires only that substantial evidence support a plan fiduciary's decisions, including those to


                                                 48
       Case 3:18-cv-00694-JWD-RLB               Document 68        07/20/20 Page 49 of 61




deny or to terminate benefits, not that substantial evidence (or, for that matter, even a

preponderance) exists to support the employee's claim of disability.” Id. Therefore, there is “no

law that requires a district court to rule in favor of an ERISA plaintiff merely because he has

supported his claim with substantial evidence, or even with a preponderance.” Id.

        Next, the Court must determine if a plan administrator’s decision is arbitrary and

capricious. In determining whether a plan administrator’s decision is arbitrary and capricious, the

Fifth Circuit instructs that, “A decision is arbitrary only if made without a rational connection

between the known facts and the decision or between the found facts and the evidence.” Holland

v. Int'l Paper Co. Ret. Plan, 576 F.3d 240, 246–47 (5th Cir. 2009).

        Finally, as a factor to whether Prudential abused its discretion, the Court must consider

whether Prudential operated under a conflict of interest. As the Fifth Circuit explained:

        We presume a structural conflict of interest where “the insurer of the plan also
        determines whether the claimant is entitled to benefits,” White, 892 F.3d at 767
        (citing Glenn, 554 U.S. at 108, 128 S. Ct. 2343), because the insurer “potentially
        benefits from every denied claim,” Schexnayder v. Hartford Life & Accident Ins.
        Co., 600 F.3d 465, 470 (5th Cir. 2010) (citation omitted). A conflict is one “of
        several different considerations,” Glenn, 554 U.S. at 117, 128 S. Ct. 2343, that
        “must be weighed as a factor in determining whether there is an abuse of
        discretion,” id. at 111, 128 S. Ct. 2343 (cleaned up).

Nichols v. Reliance Standard Life Ins. Co., 924 F.3d 802, 813 (5th Cir. 2019), cert. denied, 140

S. Ct. 186, 205 L. Ed. 2d 136 (2019). As Prudential is both the insurer of the plan and the claims

administrator, a structural conflict of interest is presumed to exist in this case. To determine what

weight to give a structural conflict of interest, the Fifth Circuit instructs:

        We weigh the conflict “depending upon the circumstances of a particular
        case.” Schexnayder, 600 F.3d at 470. A structural conflict may “prove more
        important (perhaps of great importance) where circumstances suggest a higher
        likelihood that it affected the benefits decision,” such as “where an ... administrator
        has a history of biased claims administration,” Glenn, 554 U.S. at 117, 128 S. Ct.
        2343, or where “circumstances surrounding the plan administrator’s decision
        suggest procedural unreasonableness,” Truitt v. Unum Life Ins. Co. of Am., 729
        F.3d 497, 509 (5th Cir. 2013) (internal quotation marks and citation omitted).
                                                   49
         Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 50 of 61




Id.

         In addition, “a reviewing court may give more weight to a conflict of interest, where the

circumstances surrounding the plan administrator's decision suggest ‘procedural

unreasonableness.’” Schexnayder v. Hartford Life & Acc. Ins. Co., 600 F.3d 465, 469 (5th Cir.

2010) (citing Glenn, 128 S. Ct. at 2352). For example, the Fifth Circuit found procedural

unreasonableness when in denying a claim, a plan administrator did not acknowledge any

conflicting evidence it reviewed in making its determination. Schexnayder, 600 F.3d at 471

(“Failure to address a contrary SSA award can suggest “procedural unreasonableness” in a plan

administrator's decision.”) As such, “procedural unreasonableness is important in its own right

and also justifie[s] the court in giving more weight to the conflict.” Id.

         In sum, the Court’s “review of the administrator's decision need not be particularly

complex or technical; it need only assure that the administrator's decision fall somewhere on a

continuum of reasonableness—even if on the low end.” Holland, 576 F.3d at 246–47 (quoting

Corry v. Liberty Life Assurance Co. of Boston, 499 F.3d 389, 398 (5th Cir.2007) (quotation

marks omitted). Therefore, “[i]f the plan fiduciary's decision is supported by substantial evidence

and is not arbitrary and capricious, it must prevail.” Id. Further, given the deference the Court

must give Prudential’s decision, the burden is on the Plaintiff to show that Prudential abused its

discretion. White v. Life Ins. Co. of N. Am., 892 F.3d 762, 770 (5th Cir. 2018), as revised (June

14, 2018). (“[Plaintiff] bears the burden to prove that substantial evidence does not support [the

plan administrator’s] position.”).

      b. Whether Prudential was operating under a conflict of interest

          In this case, Plaintiff argues that the Court should give greater weight to Prudential’s

conflict of interest because Prudential’s decision to terminate benefits on the last day of the “own

occupation period” demonstrates bad faith. Plaintiff’s argument seems to be that the timing
                                                  50
       Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 51 of 61




speaks for itself and shows Prudential was motivated by financial considerations in making the

termination decision. Outside of these arguments regarding timing, Plaintiff does not present

evidence to show circumstances that “suggest a higher likelihood that it affected the benefits

decision, such as where an . . . administrator has a history of biased claims administration.”

Nichols, 924 F.3d at 813.

       Further, the administrative record shows that Prudential took steps to minimize a conflict

of interest, including consulting independent medical experts, in making its decision during each

of Plaintiff’s appeals. Holland, 576 F.3d at 249 (explaining that steps to minimize a conflict of

interest include a plan administrator, submitting “applicants' records to independent medical

professionals who have affirmed that they have no conflict of interest and that their

compensation ‘is not dependent, in any way, on the outcome of this case.’”). Plaintiff argues that

the independent medical reviewers’ conclusions are biased because Dr. Jay, Dr. Grossman, Dr.

Clark, and Dr. Swain were merely paid experts that gave Prudential the results that they sought.

Plaintiff points out that in caselaw where these reviewers’ names are mentioned, they have given

an opinion supporting the denial of disability benefits. This caselaw history of supporting a

denial of disability benefits shows their bias and renders the conclusions unreliable.

       The Court does not agree. The fact that a caselaw search of the independent reviewers

revealed reports supporting the denial of benefits does not conclusively show bias. As the

Southern District of New York noted, “Litigation only arises when physicians find that claimants

are not disabled, and benefits are denied accordingly; if the claimants were found eligible for

disability benefits, there would be no litigation.” Tortora v. SBC Commc'ns, Inc., 739 F. Supp.

2d 427, 440 n.10 (S.D.N.Y. 2010), aff'd, 446 F. App'x 335 (2d Cir. 2011) (internal quotation

marks omitted). Because litigation only arises in cases where benefits are denied and that



                                                51
       Case 3:18-cv-00694-JWD-RLB               Document 68        07/20/20 Page 52 of 61




decision is not reversed at the administrative level, the vast majority of claims are never subject

to litigation. Therefore, the reported caselaw is not a representative sample of any of the

independent medical reviewers’ history in supporting or denying claims. Peterson v. Fed.

Express Corp. Long Term Disability Plan, No. CV-05-1622-PHX-NVW, 2007 WL 1624644, at

*22 (D. Ariz. June 4, 2007) (“Nor does the reviewers' rejection of claims in several reported

cases demonstrate bias. The vast majority of claims do not become the subject of litigation, so

the cases are unlikely to be a representative sampling, particularly if one considers that litigated

benefits decisions are generally more likely to involve close questions.”) The Court concludes

that it was reasonable for Prudential to consider the conclusions of the independent medical

reviewers in this case.

        The Court “weighs the structural conflict as one of the many factors relevant to the

benefits determination decision.” Anderson v. Cytec Indus., Inc., 619 F.3d 505, 512 (5th Cir.

2010). Because the Plaintiff presents arguments regarding Prudential’s bias but has not presented

evidence showing that a conflict of interest influenced Prudential’s benefits decision, the Court

concludes that the conflict of interest is not a significant factor.

    c. Whether Prudential’s decision to terminate Plaintiff’s long-term disability benefits was
       supported by substantial evidence

        Plaintiff argues that Prudential’s decision to terminate Mr. Caskey’s benefits was not

supported by substantial evidence because: (1) the medical evidence shows no change or

improvement of Plaintiff’s hearing loss and tinnitus between November 17, 2016 (when benefits

were reinstated) and April 22, 2017 when Prudential terminated benefits; (2) Prudential’s

vocational review should not have updated its review with the information provided by Oxy

concerning the workplace and personal protective equipment worn by Oxy employees; and (3)

Prudential’s independent medical reviewers’ opinions are biased and therefore unreliable.


                                                   52
       Case 3:18-cv-00694-JWD-RLB               Document 68      07/20/20 Page 53 of 61




Plaintiff contends that the only credible conclusions are those of Dr. Bolter in support of finding

Mr. Caskey is disabled and Mr. Caskey’s declarations concerning his inability to work.

       Prudential maintains that the decision to terminate was reasonable and correct and that

the administrative record shows that Mr. Caskey’s physical conditions and mental health

conditions did not meet the definition of disability under the Plan because he was able to perform

the duties of his regular occupation.

       The Court reiterates that its “review of the administrator's decision need not be

particularly complex or technical; it need only assure that the administrator's decision fall

somewhere on a continuum of reasonableness—even if on the low end.” Holland, 576 F.3d at

246–47. The Court likewise is aware that substantial evidence is more than a scintilla, but less

than a preponderance. Ellis, 394 F.3d at 269.

       First, Plaintiff is correct that the medical evidence regarding his physical and mental

health conditions did not change between the time Prudential reinstated benefits in November 17,

2016 and April 22, 2017. However, Prudential’s decision to reinstate benefits and then to

terminate benefits depended on both the medical evidence it reviewed, and the limits/restrictions

suggested by the otolaryngologists and the vocational review by Mr. Schwartzkopf. Therefore,

while the medical evidence did not change, the vocational review was updated to take into

account details of Plaintiff’s work environment and duties.

       The Eastern District of Louisiana explained the relevant inquiry for determining the

duties of an employee under the own occupation standard, stating:

        The Fifth Circuit has apparently sided with the “general” approach for determining
       the duties of an occupation under the “own occupation” standard. See Robinson v.
       Aetna Life Ins. Co., 443 F.3d 389, 396 (5th Cir.2006) (explaining that the correct
       interpretation of the “own occupation” standard is the occupation in the general
       economy, as opposed to a specific job for a specific employer); see also House v.
       Am. United Life Ins. Co., 499 F.3d 443, 453–54 (5th Cir.2007) (finding that

                                                 53
       Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 54 of 61




       plaintiff's “regular occupation” was that of an attorney with duties as they are found
       in the general economy, “not restricted to his own specific job as a litigation
       attorney with a uniquely stressful practice”).

       Nonetheless, even under this “general” formulation of the own occupation standard,
       evidence of a claimant's specific job duties is not irrelevant. See Robinson, 443 F.3d
       at 396. (rejecting insurer's argument that evidence of claimant's specific job duties
       are irrelevant under general interpretation of the “own occupation” standard); see
       also Burtch v. Hartford Life and Acc. Ins. Co., 314 F. App'x. 750, 755 (5th
       Cir.2009) (noting that “while the correct standard is the occupation in the general
       economy and not the specific job for a specific employer, the specific duties of the
       employee's job, as described by the employer, are relevant”).

       To the contrary, as both the Fifth Circuit and other courts have recognized, the
       specific duties of the employee's job, as provided by the employer, serve
       to illustrate the material duties of an individual in the same occupation in the
       general economy. See, e.g., Robinson, 443 F.3d at 396 (“Robinson's duties at
       Glazer serve to illustrate the duties that a sales representative at a comparable firm
       might perform.”); Kinstler v. First Reliance Standard Life Ins. Co., 181 F.3d 243,
       253 (2d Cir.1999)(“Though her precise duties do not define her regular occupation,
       in this case they well illustrate the duties of a director of nursing at a small health
       care facility, and nothing in the record provides any basis for thinking that such a
       position at a facility comparable to hers requires [different duties].”).

Rucker v. Life Ins. Co. of N. Am., No. CIV.A. 10-3308, 2012 WL 956507, at *9 (E.D. La. Mar.

20, 2012).

       The administrative record in this case shows that Prudential’s vocational reviewers

struggled with defining the duties and work environment of Plaintiff’s own occupation was and

vacillated between definitions of shift supervisor and production supervisor. When Prudential

learned more about the occupational environment at the Oxy plant where Mr. Caskey was

employed, Mr. Schwartzkopf reevaluated whether the ongoing limitations regarding hearing

protection would limit Plaintiff’s ability to perform his own occupation as a shift supervisor. The

Court agrees that the specific work environment and job duties Mr. Caskey performed at Oxy

were relevant to the vocational review. Further, given that the central question in determining if

Plaintiff could perform his own occupation was what type of noise he would encounter on a

typical workday, it was not unreasonable for the information from Oxy to be considered in Mr.

                                                 54
       Case 3:18-cv-00694-JWD-RLB              Document 68       07/20/20 Page 55 of 61




Schwartzkopf’s analysis. The Court concludes that it was not an abuse of discretion for

Prudential to take into account the information provided by Oxy in conducting the vocational

review.

          Further, Prudential relied on the overwhelming medical evidence from both Plaintiff’s

treating providers and the four independent medical reviewers to conclude that the only

limits/restrictions on Mr. Caskey’s ability to work were indefinite limitations suggested by Dr.

Grossman and agreed to by Dr. Clark of: “Combined ear protection utilizing both ear plugs and

external muffs in work areas where sound levels approach or exceed 105 dB; Removal for 15

minutes every two hours from areas of 105 dB or greater sound levels.” (Doc. 20-2 at 230.)

Plaintiff’s declarations in support of his own disability and complaints that he could not wear

hearing aids and earplugs at the same time do not show Prudential’s decision to terminate was

not supported by substantial evidence. The Court notes that earplugs are not the only type of

hearing protection recommended by the otolaryngologists in the administrative record. Dr.

Grossman explained,

          Properly fitted earplugs or muffs reduce noise 15 to 30 dB. The better earplugs and
          muffs are approximately equal in sound reduction, although earplugs are better for
          low frequency noise and earmuffs for high frequency noise. Simultaneous use of
          earplugs and muffs usually adds 10 to 15 dB more protection than either used alone.
          Combined use should be considered when noise exceeds 105 dB.

(Id. at 229.) Based on Oxy’s information, Mr. Caskey’s job duties rarely placed him in areas

where the noise exceeded 105 dB, where both earplugs and earmuffs should be worn. Plaintiff

has not shown how he would be unable to wear both hearing aids and earmuffs simultaneously.

          Plaintiff also contends that Prudential should have given more weight to the conclusions

of Dr. Bolter and Dr. Cole that his mental health conditions severely impacted his ability to

work. The only treating provider who supported Plaintiff’s final appeal was Dr. Bolter, who was

Mr. Caskey’s treating neuropsychologist. Dr. Bolter’s updated Attending Physician Behavioral
                                                  55
       Case 3:18-cv-00694-JWD-RLB             Document 68        07/20/20 Page 56 of 61




Health Statement was submitted in support of Plaintiff’s appeal. In the updated statement, Dr.

Bolter, in response to the question, “Did you recommend this patient to be off work?”,

responded, “No”. (Doc. 20-2 at 721.) Dr. Bolter indicates that Mr. Caskey “appears to have

problem with severe chirping sounds” and provides that “he expresses problems with

depression/anxiety. Sounds related to chirping that cause problems with interacting with others.”

(Id.) The Court notes that as a neuropsychologist, Dr. Bolter was not specialized in diagnosing or

treating hearing issues and yet provided tinnitus as his explanation for why Plaintiff could not

work. It bears repeating, despite Plaintiff submitting Dr. Bolter’s updated Attending Physician

Behavioral Health Statement in support of his final appeal, Dr. Bolter himself did not

recommend that Mr. Caskey should be off work. (Id.)

       The Supreme Court has held that “courts have no warrant to require administrators

automatically to accord special weight to the opinions of a claimant's physician; nor may courts

impose on plan administrators a discrete burden of explanation when they credit reliable

evidence that conflicts with a treating physician's evaluation.” Black & Decker Disability Plan v.

Nord, 538 U.S. 822, 834, 123 S. Ct. 1965, 1972, 155 L. Ed. 2d 1034 (2003). Further the Fifth

Circuit has instructed that “it is the role of the ERISA administrator, not the reviewing court, to

weigh valid medical opinions.” Killen v. Reliance Std. Life Ins. Co., 776 F.3d 303, 309 (5th Cir.

2015); see Wittmann v. Unum Life Ins. Co. of Am., No. CV 17-9501, 2019 WL 763509, at *15

(E.D. La. Feb. 21, 2019), aff’d, 793 F. App'x 281 (5th Cir. 2019) (citing Love v. Dell, Inc., 551

F.3d 333, 337 (5th Cir. 2008) (“ERISA does not require the opinions of treating physicians to be

preferred over those of other physicians reviewing a file; ERISA merely requires that the

opinions of treating physicians, as with all evidence submitted by the claimant, actually be taken

in account in an administrator’s determination.”)).



                                                 56
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 57 of 61




       Prudential provided all of Plaintiff’s medical records to the independent medical

reviewers, and in its discretion relied on the conclusions of those reviewers. During Plaintiff’s

appeals, Prudential relied on the opinions of Dr. Jay and Dr. Swain relating to Plaintiff’s mental

health conditions. In her review, Dr. Swain concluded:

       The claimant has a chronic history of anxiety and depression that have been
       repeatedly documented in the medical records as "some chronic symptoms.” There
       has never been any objective assessment of the severity of his emotional issues.
       There has never been presented a listing of symptoms, signs, and behaviors
       warranting diagnosis of anxiety or depression. Apparently psych testing was
       completed in late 2014 or early 2015, but no report was ever produced or at least
       made available as part of the claimant's record. There was never even provided a
       test score data sheet. There was reference made to the testing by Dr. Bolter, but no
       actual scores were provided and no discussion was made regarding the performance
       validity of the evaluation. The claimant reportedly made complaints of attentional
       issues and apparently claimed that he was previously diagnosed with ADHD, but
       there is no documentation of symptoms to support the presence of a
       neurodevelopmental attentional disorder. This does not dismiss that the claimant
       may have been experiencing a degree of distress, but the records fail to provide
       evidence to support psychiatric diagnoses of sufficient severity to warrant
       restrictions or limitations in the claimant's ability to function. The claimant has been
       under care for psychotropic medications and psychotherapy, but his frequency of
       visits for medications generally has only been once per month to three months with
       psychotherapy, he was never seen more frequently than once every two weeks.
       There was never any mention of the need for more frequent visits or any need for
       more intensive care. This would support a mild severity to any emotional
       complaints.

(Doc. 20-2 at 313.)

       Prudential provided Plaintiff’s medical records to independent medical reviewers Dr.

Grossman and Dr. Clark relating to his hearing loss and tinnitus. During the final appeal Dr.

Clark detailed:

       The claimant should wear ear protection when exposed to significant noise levels.
       The claimant has clinical evidence of hearing loss bilaterally consistent with noise
       exposure loss. Continued exposure to a noisy environment could worsen the
       hearing loss. . . This is a permanent restriction .

(Id. at 318.) Dr. Clark further reported, “The hearing loss is of the type that may cause tinnitus or

a high pitched noise. The degree of the tinnitus is subjective (self-reported) and cannot be

                                                 57
        Case 3:18-cv-00694-JWD-RLB             Document 68       07/20/20 Page 58 of 61




determined with the standard audiogram since the symptom is subjective. There appears to be

some psychological issues which could reduce his ability to cope with the tinnitus. The chirping

sounds would be an unusual description of the tinnitus.” (Id. at 319.) Dr. Clark further opines,

“His hearing loss while being significant is not severe enough on its own to disable the claimant.

As noted above the tinnitus, while being present would not be disabling. The psychological

aspects of the case including concentration difficulties are not in this reviewer's purview. If

appropriate ear protection is used the claimant should not be precluded from his job duties as a

production manager.” (Id.)

        Ultimately, the consensus recommendation in the final appeal from Dr. Clark and Dr.

Swain states,

        [T]he claimant does suffer from hearing loss that is likely noise-induced, in addition
        to tinnitus and depression and anxiety that is in part a reaction to the stress
        associated with the tinnitus. His hearing issues have been stable since 2015, and his
        emotional issues have never been of sufficient severity that his treating providers
        have ever recommended treatment more frequent twice per month, and typically
        only once per month. There has never been provided documentation of objective
        standardized assessment of cognitive or psychiatric status. We agree that there is
        insufficient evidence to support the presence of functional impairments requiring
        any restrictions or limitations in the claimant's ability to function. Dr. Clark does
        support, however, the repeated recommendations that the claimant wear ear
        protection especially in loud environments. Please see Dr. Clarke's report for
        details.

(Id. at 322.)

        The Fifth Circuit has instructed that “a ‘plan administrator does not abuse its discretion

by making a reasonable request for some objective verification of the functional limitations

imposed by a medical ... condition.’” Dudley v. Sedgwick Claims Mgmt. Servs. Inc., 495 F. App'x

470, 475 (5th Cir. 2012) (quoting Anderson v. Cytec Indus., Inc., 619 F.3d 505, 514 (5th Cir.

2010)). Further,

        the experts here were not required to accept the opinion of [Plaintiff’s] treating
        physician that his symptoms rendered him incapable of performing his job. This
                                                 58
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 59 of 61




       was neither arbitrary nor an abuse of discretion: the administrator, under the
       established standard of review that restricts the courts, was not obliged to accept
       the opinion of [Plaintiff’s] physicians. In this battle of the experts, the administrator
       is vested with discretion to choose one side over the other.

Anderson v. Cytec Indus., Inc., 619 F.3d 505, 513 (5th Cir. 2010). In this case, the independent

medical reviewers agreed that there was a lack of objective medical evidence for the treating

physicians’ recommendations and conclusions relating to Mr. Caskey’s mental health. The

independent medical reviewers agreed with Plaintiff’s treating physician that ear protection was

a permanent restriction. Prudential had the discretion to choose one side over the other. Under

the standard of review that restricts the Court, the Court cannot say that Prudential made an

arbitrary decision or that its decision was not supported by substantial evidence. In total, the

Court agrees that Prudential’s decision to terminate benefits was supported by substantial

evidence.

   d. Whether Prudential’s decision was arbitrary and capricious

       Plaintiff argues that the decision to contact Oxy days before the “own occupation period”

concluded demonstrates that Prudential made an arbitrary and capricious decision not supported

by the medical evidence. The Court does not agree for the reasons discussed above. “A decision

is arbitrary only if made without a rational connection between the known facts and the decision

or between the found facts and the evidence.” Holland, 576 F.3d at 246–47. In this case, there is

a rational connection between Prudential’s decision and the facts in the administrative record.

The administrative record shows that Plaintiff required hearing protection in noisy environments

and noise breaks of 15 minutes every two hours when he was exposed to a loud noise

environment. As found by the independent reviewers, the mental health records do not support

any limitations to Plaintiff’s ability to work in his occupation. Therefore, given that Plaintiff’s

work was primarily confined to an office space, and hearing protection was required in loud


                                                  59
       Case 3:18-cv-00694-JWD-RLB              Document 68        07/20/20 Page 60 of 61




noise environments, there is a rational connection between the evidence and Prudential’s

decision.

       Plaintiff argues that it was an arbitrary and capricious decision to insist that Plaintiff

could work at his own occupation, when that occupation would worsen his hearing loss. In

support, Plaintiff cites, Moore v. Life Ins. Co. of N. Am., 2011 WL 10453967, at *5 (E.D. La.

Nov. 28, 2011) (abuse of discretion for insurer to disregard housekeeper’s job duties including

exposure to airborne contaminants when she suffered from severe COPD); Lasser v. Reliance

Standard, 146 F.Supp. 619 (D.N.J. 2001); affirmed 2003 US App. Lexis 19345 (3d Cir. 2003)

(stress from work presented unacceptable risk of another heart attack); and Hoover v. Provident

Life and Acc. Ins. Co., 290 F. 3d 801 (6th Cir. 2002) (plaintiff’s condition was highly susceptible

to the stress of her work, a factor never considered by the insurer). Unlike the cases cited by

Plaintiff, Prudential did consider the exposure to loud environments, including the decibels of his

actual work environment and the personal protective equipment Oxy mandated all employees to

wear. Because there is evidence that Prudential considered this factor, and there is evidence that

Plaintiff could work in this environment without worsening his hearing, the Court finds that the

Prudential’s decision was not arbitrary and capricious.

   e. Prudential’s decision was not an abuse of discretion

       In total, Plaintiff has failed to show that Prudential abused its discretion when it

terminated Plaintiff’s benefits. Prudential’s decision was supported by substantial evidence, and

was not arbitrary and capricious.




                                                 60
      Case 3:18-cv-00694-JWD-RLB          Document 68       07/20/20 Page 61 of 61




                                      CONCLUSION
      Accordingly,

      IT IS ORDERED that The Prudential Insurance Company of America’s Motion for

Summary Judgment (Doc. 37) is GRANTED.

      Signed in Baton Rouge, Louisiana, on July 20, 2020.



                                                 S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




                                            61
